                 Case 19-11047-KG              Doc 477        Filed 07/18/19        Page 1 of 64



                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

                                                               )
    In re                                                      )         Chapter 11
                                                               )
    CLOUD PEAK ENERGY INC., et al.,                            )         Case No. 19 – 11047 (KG)
                                                               )
                    Debtors.1                                  )         (Jointly Administered)
                                                               )
                                                               )         Re: Docket Nos. 31, 106, 117, & 368

                      FINAL ORDER (I) AUTHORIZING
               THE DEBTORS TO (A) OBTAIN POSTPETITION
      FINANCING SECURED BY SENIOR PRIMING LIENS AND (B) USE CASH
     COLLATERAL, (II) GRANTING LIENS AND PROVIDING SUPERPRIORITY
ADMINISTRATIVE EXPENSE STATUS, (III) GRANTING ADEQUATE PROTECTION,
(IV) MODIFYING THE AUTOMATIC STAY, AND (V) GRANTING RELATED RELIEF

            Upon the Motion2 filed by the above-referenced debtors and debtors in possession

(collectively, the “Debtors”) for entry of a final order (this “Final Order”) pursuant to sections 105,

361, 362, 363, 364(c)(1), 364(c)(2), 364(c)(3), 364(d), 364(e), and 507 of title 11 of the United States

Code (the “Bankruptcy Code”) and Rules 2002, 4001, 6004, and 9014 of the Federal Rules of

Bankruptcy Procedure (the “Bankruptcy Rules”), inter alia:




1
     The Debtors in these chapter 11 cases and the last four digits of their respective federal tax identification numbers
     are: Antelope Coal LLC (8952); Arrowhead I LLC (3024); Arrowhead II LLC (2098); Arrowhead III LLC (9696);
     Big Metal Coal Co. LLC (0200); Caballo Rojo LLC (9409); Caballo Rojo Holdings LLC (4824); Cloud Peak Energy
     Finance Corp. (4674); Cloud Peak Energy Inc. (8162); Cloud Peak Energy Logistics LLC (7973); Cloud Peak
     Energy Logistics I LLC (3370); Cloud Peak Energy Resources LLC (3917); Cloud Peak Energy Services Company
     (9797); Cordero Mining LLC (6991); Cordero Mining Holdings LLC (4837); Cordero Oil and Gas LLC (5726);
     Kennecott Coal Sales LLC (0466); NERCO LLC (3907); NERCO Coal LLC (7859); NERCO Coal Sales LLC
     (7134); Prospect Land and Development LLC (6404); Resource Development LLC (7027); Sequatchie Valley Coal
     Corporation (9113); Spring Creek Coal LLC (8948); Western Minerals LLC (3201); Youngs Creek Holdings I LLC
     (3481); Youngs Creek Holdings II LLC (9722); Youngs Creek Mining Company, LLC (5734). The location of the
     Debtors’ service address is: 385 Interlocken Crescent, Suite 400, Broomfield, Colorado 80021.
2
     Capitalized terms used but not otherwise defined herein shall have the meaning set forth in the Motion.



US 6474966
               Case 19-11047-KG        Doc 477       Filed 07/18/19   Page 2 of 64



         i.    authorizing the Debtors to obtain senior secured priming and superpriority
               postpetition financing to be funded by certain of the Prepetition Secured
               Noteholders (as defined below, in their capacity as lenders under the DIP
               Facility, the “DIP Lenders”) under a secured term loan (the “DIP Facility”)
               consisting of (A) (1) new money term loans (the “DIP Term Loans”) in an
               aggregate principal amount of up to $35 million of initial secured term loans
               (the “Initial DIP Term Loans”), including $10 million of “Initial
               Borrowing” (as defined in the DIP Credit Agreement (as defined below),
               the “Initial Borrowing”) and up to an additional $25 million being available
               on or after entry of the Final Order in one or two additional draws, and (2)
               an option to draw up to an additional $10 million of Incremental Loans (as
               defined in the DIP Credit Agreement, the “Incremental Facility”), and
               (B) roll-up term loans (the “DIP Roll-Up Loans” and, together with the DIP
               Term Loans, the “DIP Loans”), which shall be subject and subordinate to
               the DIP Term Loans, to refinance $0.80 of the Secured Notes Debt (as
               defined below) held by the DIP Lenders for every dollar of DIP Term
               Loans, in the aggregate amount of up to $28 million, plus an additional
               aggregate amount of up to $8 million in the event of the incurrence of debt
               under the Incremental Facility;

         ii.   confirming the Court’s grant of authority to the Debtors, as Borrowers (as
               defined in the DIP Credit Agreement, in such capacity, the “DIP Loan
               Parties”) under the Interim Order (as defined below) to execute, enter into,
               and perform under that certain Superpriority Senior Secured Debtor-in-
               Possession Credit Agreement dated as of May 15, 2019, by and among the
               DIP Loan Parties, the DIP Lenders, and Ankura Trust Company, LLC, as
               administrative and collateral agent (collectively, solely in such capacities,
               the “DIP Agent” and, together with the DIP Lenders, the “DIP Secured
               Parties”), substantially in the form attached as Exhibit A to the Interim
               Order, and authorizing the DIP Loan Parties to execute, enter into, and
               perform under that certain Superpriority Senior Secured Debtor-in-
               Possession Credit Agreement (as amended), by and among the DIP Loan
               Parties and the DIP Secured Parties substantially in the form attached hereto
               as Exhibit A (as amended, supplemented or otherwise modified from time
               to time in accordance with the terms hereof and thereof, the “DIP Credit
               Agreement”) on a final basis, and any other related documentation,
               including security agreements, pledge agreements, mortgages, guaranties,
               promissory notes, certificates, instruments, and such other documentation
               that may be reasonably necessary, desirable or required to implement the
               DIP Facility and perform thereunder and/or that may be reasonably
               requested by the DIP Agent, in each case, as amended, restated,
               supplemented or otherwise modified from time to time in accordance with
               the terms thereof and hereof (collectively, the “DIP Facility Documents”),
               each of which shall be in form and substance reasonably satisfactory to the
               DIP Secured Parties and the DIP Loan Parties; and to perform such other
               acts as may be reasonably necessary, desirable, or appropriate in connection
               with the DIP Facility Documents;

                                                 2
US 6474966
                Case 19-11047-KG            Doc 477         Filed 07/18/19     Page 3 of 64



         iii.    granting to the DIP Agent, for the benefit of itself and the other DIP Secured
                 Parties (a) DIP Liens (as defined below) on all of the DIP Collateral (as
                 defined below) pursuant to sections 364(c)(2), (c)(3) and (d) of the
                 Bankruptcy Code, which DIP Liens shall be senior to all liens, security
                 interests, and pledges on the DIP Collateral, except that such DIP Liens
                 shall be junior, subordinate, and subject in all respects solely to (i) the
                 Carve-Out (as defined below), (ii) the valid, perfected, and non-avoidable
                 liens of the Purchasers (as defined below) under the Debtors’ accounts
                 receivable securitization facility (the “Securitization Facility”) in the
                 equity interests of non-debtor Cloud Peak Energy Receivables LLC
                 pursuant to the Amended Purchase Agreements,3 (iii) valid, non-avoidable
                 liens perfected in the Debtors’ property subsequent to the Petition Date (as
                 defined below) as permitted by section 546(b) of the Bankruptcy Code, and
                 (iv) other valid, perfected, and non-avoidable liens in favor of third parties
                 that were in existence immediately prior to the Petition Date and identified
                 as such on a schedule to the DIP Credit Agreement; (b) valid, perfected
                 second liens on other collateral as described herein and in the DIP Credit
                 Agreement; and (c) to the DIP Agent, for the benefit of itself and the other
                 DIP Secured Parties, pursuant to section 364(c)(1) of the Bankruptcy Code,
                 a superpriority administrative claim, subject and subordinate to the Carve-
                 Out;

         iv.     authorizing and directing the Debtors to pay all principal, interest, fees,
                 costs, expenses, and other amounts payable under the DIP Facility
                 Documents as such become due and payable, as provided and in accordance
                 therewith;

         v.      modifying the automatic stay imposed by section 362 of the Bankruptcy
                 Code to the extent necessary to implement and effectuate the terms and
                 provisions of the DIP Facility Documents, the Interim Order (I) Authorizing
                 the Debtors to (A) Obtain Postpetition Financing Secured by Senior
                 Priming Liens and (B) Use Cash Collateral, (II) Granting Liens and
                 Providing Superpriority Administrative Expense Status, (III) Granting
                 Adequate Protection, (IV) Modifying the Automatic Stay, and (V) Granting
                 Related Relief [Docket No. 106] (the “Interim Order”), and this Final
                 Order;

         vi.     authorizing the Debtors to continue to use Cash Collateral (as defined
                 below) and all other Secured Notes Collateral (as defined below), and the

3
    The “Amended Purchase Agreements”, together with all related amendments, instruments and agreements, are:
    (i) that certain Amended and Restated Purchase and Sale Agreement among the various Originators from time to
    time party thereto, Cloud Peak Energy Resources LLC as Servicer, and Cloud Peak Energy Receivables LLC as
    Buyer; and (ii) that certain Second Amended and Restated Receivables Purchase Agreement (the “RPA”) among
    Cloud Peak Energy Receivables LLC as Seller, Cloud Peak Energy Resources LLC as initial Servicer, certain
    Purchasers, PNC Bank as Administrator and LC Bank, and PNC Capital Markets LLC as Structuring Agent, each
    of (i) and (ii) as may be amended, amended and restated, and/or modified from time to time, as the case may be,
    approved by the Court, and entered into by the respective parties thereto after the Petition Date.


                                                        3
US 6474966
                 Case 19-11047-KG       Doc 477        Filed 07/18/19   Page 4 of 64



                 granting of adequate protection to the Prepetition Secured Noteholders as
                 provided in the Interim Order and this Final Order;

         vii.    authorizing (A) the DIP Loan Parties upon entry of the Interim Order, to
                 incur in a single draw on the Effective Date (as defined in the DIP Credit
                 Agreement) the Initial Borrowing in an aggregate principal amount of $10
                 million (the incurrence of such Initial Borrowing upon entry of the Interim
                 Order, the “Interim Financing”) with $10 million of such Interim
                 Financing to be deposited into the Segregated Account (as defined in the
                 DIP Credit Agreement) and request funds in respect of such Interim
                 Financing from the Segregated Account, (B) upon entry of this Final Order,
                 and subject to the terms of the DIP Credit Agreement, (x) the funding into
                 the Segregated Account in one or two additional draws of up to an
                 additional $25 million as may become available upon entry of the Final
                 Order (the “Final Financing”), and (y) the DIP Loan Parties to request
                 funds from the Segregated Account in an aggregate principal amount of up
                 to such amount so approved to be funded (pursuant to one or more
                 withdrawals subject to the terms and conditions of the DIP Credit
                 Agreement), including for purposes of funding the Carve-Out Reserve (as
                 defined below) in accordance with the terms hereof, and (C) the incurrence
                 of debt under the Incremental Facility (the “Incremental Financing”, and
                 together with the Interim Financing and the Final Financing, the “DIP
                 Financing”), in each case subject to the terms and conditions set forth in
                 the DIP Facility Documents (including, among others, satisfaction or
                 waiver of the Specified Tax Condition (as defined in the DIP Credit
                 Agreement), to the extent applicable), the Interim Order, and this Final
                 Order; and

         viii.   authorizing the Debtors (A) upon entry of this Final Order, to use the DIP
                 Roll-Up Loans to refinance and discharge $0.80 of Secured Notes Debt held
                 by the DIP Lenders for every dollar of DIP Term Loans in the aggregate
                 amount of up to $28 million, and (B) in the event of the incurrence of debt
                 under the Incremental Facility, to also use DIP Roll-Up Loans to refinance
                 and discharge $0.80 of Secured Notes Debt held by the DIP Lenders for
                 every dollar of Incremental Loans in the aggregate amount equal to the total
                 debt funded under the Incremental Facility in the aggregate amount of up to
                 an additional $8 million (collectively, the “Secured Notes Refinancing”);

all as more fully set forth in the Motion, the First Day Declaration and the Puntus Declaration in

support thereof, and the Supplement to Motion of Debtors for Entry of Interim and Final Orders

(I) Authorizing the Debtors to (A) Obtain Postpetition Financing Secured by Senior Priming Liens

and (B) Use Cash Collateral, (II) Granting Liens and Providing Superpriority Administrative

Expense Status, (III) Granting Adequate Protection, (IV) Modifying the Automatic Stay, and

                                                   4
US 6474966
                Case 19-11047-KG             Doc 477          Filed 07/18/19      Page 5 of 64



(V) Granting Related Relief] [Docket No. 368] (the “Supplement”); and the Court having

jurisdiction over the matters raised in the Motion pursuant to 28 U.S.C. §§ 157 and 1334 and the

Amended Standing Order of Reference from the United States District Court for the District of

Delaware, dated February 29, 2012; and the Court having found that this is a core proceeding

pursuant to 28 U.S.C. § 157(b)(2) and that the Court may enter a final order consistent with Article

III of the United States Constitution; and the Court having found that venue of this proceeding and

the Motion in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and the Court having

considered the Motion, the First Day Declaration and the Puntus Declaration in support thereof, the

Supplement, the DIP Facility Documents, and the pleadings submitted and arguments made by the

Debtors at the interim hearing held on May 14, 2019 (the “Interim Hearing”) and final hearing held

on July 18, 2019 (the “Final Hearing”); and the Court having entered the Interim Order approving

the relief requested in the Motion on an interim basis; and the Court having found that the relief

requested in the Motion is in the best interests of the Debtors and their respective estates, creditors,

and other parties in interest; and the Court having found that proper and adequate notice of the

Motion, the Supplement, and the Final Hearing has been given under the circumstances and that no

other or further notice is necessary for the relief requested in the Motion (as supplemented by the

Supplement); and the Court having found that good and sufficient cause exists for the granting of

the relief requested in the Motion (as supplemented by the Supplement) after having given due

deliberation upon the Motion, the Supplement, and all of the proceedings had before the Court in

connection with the Motion and the Supplement, THE COURT HEREBY MAKES THE

FOLLOWING FINDINGS OF FACT AND CONCLUSIONS OF LAW4:




4
    Where appropriate in this Final Order, findings of fact shall be construed as conclusions of law and conclusions of
    law shall be construed as findings of fact pursuant to Bankruptcy Rule 7052.


                                                          5
US 6474966
              Case 19-11047-KG         Doc 477       Filed 07/18/19   Page 6 of 64



         A.     Petition Date. On May 10, 2019 (the “Petition Date”), the Debtors filed voluntary

petitions under chapter 11 of the Bankruptcy Code in the United States Bankruptcy Court for the

District of Delaware (the “Court”), commencing these chapter 11 cases.

         B.     Debtors in Possession. The Debtors are continuing in the management and operation

of their businesses and properties as debtors in possession pursuant to sections 1107 and 1108 of the

Bankruptcy Code. No trustee or examiner has been appointed in these chapter 11 cases.

         C.     Joint Administration. These chapter 11 cases are being jointly administered pursuant

to Bankruptcy Rule 1015(b) and the Order (I) Directing Joint Administration of the Debtors’

Chapter 11 Cases and (II) Waiving the Requirements of Bankruptcy Code Section 342(c)(1) and

Bankruptcy Rules 1005 and 2002(b) [Docket No. 89], entered by the Court on May 14, 2019 in each

of these chapter 11 cases.

         D.     Interim Order. On May 15, 2019, the Court entered the Interim Order.

         E.     Jurisdiction and Venue. This Court has jurisdiction over the persons and property

affected hereby pursuant to 28 U.S.C. §§ 157(b) and 1334. Consideration of the Motion constitutes

a core proceeding under 28 U.S.C. § 157(b)(2). Venue of these chapter 11 cases and proceedings

on the Motion is proper in this district pursuant to 28 U.S.C. §§ 1408 and 1409.

         F.     Committee Formation. The Office of the United States Trustee for the District of

Delaware (the “U.S. Trustee”) appointed an official committee of unsecured creditors

(the “Committee”) in these chapter 11 cases pursuant to section 1102 of the Bankruptcy Code on

May 22, 2019.




                                                 6
US 6474966
              Case 19-11047-KG         Doc 477          Filed 07/18/19   Page 7 of 64



         G.    Findings Regarding Postpetition Financing and the Use of Cash Collateral.

               (i)     Request for Postpetition Financing. The Debtors seek final authority to enter

into the DIP Facility on the terms described herein and in the DIP Facility Documents to administer

their chapter 11 cases and fund their operations.

               (ii)    Priming of the Prepetition Liens. The priming of liens to the extent provided

herein under section 364(d) of the Bankruptcy Code, as contemplated by the DIP Facility and as

further described below, will enable the Debtors to obtain the DIP Loans under the DIP Facility and

to continue to operate their businesses for the benefit of their estates and creditors. The Notes

Secured Parties (as defined below) have consented to such priming of liens and the Debtors’ use of

Cash Collateral subject to the terms and conditions of this Final Order.

               (iii)   Need for Postpetition Financing.         The Debtors have a need to obtain

postpetition financing pursuant to the DIP Facility and to use the Secured Notes Collateral (including

cash collateral within the meaning of section 363(a) of the Bankruptcy Code (the

“Cash Collateral”)) in order to, among other things, permit the orderly continuation of the operation

of their businesses, to maintain business relationships, to make capital expenditures, to satisfy other

working capital and operational needs, and to conduct an orderly and value-maximizing process for

the sale of the Debtors’ assets as a going concern for the benefit of the Debtors’ stakeholders. The

ability of the Debtors to maintain business relationships with their vendors, suppliers, and customers

requires the availability of working capital from the DIP Facility and the use of Cash Collateral. The

Debtors do not have sufficient available sources of working capital and financing to preserve the

value of their businesses without the ability to borrow under the DIP Facility and access the Cash

Collateral.




                                                    7
US 6474966
               Case 19-11047-KG          Doc 477        Filed 07/18/19   Page 8 of 64



               (iv)    No Credit Available on More Favorable Terms. As set forth in the Motion,

the First Day Declaration and the Puntus Declaration in support thereof, and the Supplement, and

the record presented to the Court at the Interim Hearing and the Final Hearing, the DIP Facility is

the best source of debtor-in-possession financing available to the Debtors. Given their current

financial condition, financing arrangements, and capital structure, the Debtors have been and

continue to be unable to obtain financing from sources other than the DIP Lenders on terms more

favorable than the terms of the DIP Facility. The Debtors are unable to obtain unsecured credit

allowable under section 503(b)(1) of the Bankruptcy Code as an administrative expense. The

Debtors have also been unable to obtain: (a) unsecured credit having priority over that of

administrative expenses of the kind specified in sections 503(b), 507(a) and 507(b) of the

Bankruptcy Code; (b) credit secured solely by a lien on property of the Debtors and their estates that

is not otherwise subject to a lien; or (c) credit secured solely by a junior lien on property of the

Debtors and their estates that is subject to a lien. Financing on a postpetition basis is not otherwise

available without granting the DIP Agent, for the benefit of itself and the DIP Lenders: (a) perfected

security interests in and DIP Liens on (each as provided herein) the Debtors’ existing and after-

acquired assets with the priorities (but subject to the exclusions) as set forth herein, (b) superpriority

claims with the priorities set forth herein, (c) the refinancing of a portion of the Secured Notes Debt

with the DIP Roll-Up Loans, and (d) the other protections set forth in this Final Order.

               (v)     Use of Proceeds of the DIP Facility and Use of Cash Collateral. As a

condition to the Debtors’ entry into the DIP Facility Documents and the extension of credit under

the DIP Facility, the DIP Secured Parties require, and the Debtors have agreed, that proceeds of the

DIP Facility shall be used solely in a manner consistent with the terms and conditions of this Final

Order and the DIP Facility Documents. As a condition to their consent to the use of Cash Collateral,



                                                    8
US 6474966
              Case 19-11047-KG         Doc 477        Filed 07/18/19   Page 9 of 64



the Prepetition Secured Noteholders also require, and the Debtors herein agree, that the Cash

Collateral shall be used solely in a manner consistent with the terms and conditions of this Final

Order.

               (vi)    Use of the DIP Roll-Up Loans. Use of the DIP Roll-Up Loans to refinance

and discharge the DIP Lenders’ Secured Notes (in an amount equal to 80% the DIP Term Loans

provided by such DIP Lenders under the DIP Facility) reflects the DIP Loan Parties’ exercise of

prudent business judgment consistent with their fiduciary duties.

               (vii)   Notes Secured Parties’ Entitlement to Adequate Protection. The Notes

Secured Parties are entitled to the adequate protection provided in the Interim Order and this Final

Order as and to the extent set forth herein pursuant to sections 361, 362, 363, and 364 of the

Bankruptcy Code. Based on the Motion, the First Day Declaration and the Puntus Declaration in

support thereof, and the Supplement, and on the record presented to the Court at the Interim Hearing

and the Final Hearing, the terms of the proposed adequate protection arrangements and of the use of

the Secured Notes Collateral are fair and reasonable, reflect the Debtors’ prudent exercise of business

judgment, and constitute reasonably equivalent value and fair consideration for the use of the

Secured Notes Collateral; provided that nothing in the Interim Order, this Final Order or the DIP

Facility Documents shall (i) be construed as the affirmative consent by any of the Notes Secured

Parties for the use of Cash Collateral other than on the terms set forth in this Final Order and in the

context of the DIP Facility authorized by this Final Order, or (ii) be construed as a consent by any

party to the terms of any other financing or any other lien encumbering the Secured Notes Collateral

(whether senior or junior thereto), or (iii) prejudice, limit, or otherwise impair the rights of any of

the Notes Secured Parties to seek new, different, or additional adequate protection for any diminution

in value from and after the Petition Date of their interests in any Secured Notes Collateral (provided,



                                                  9
US 6474966
              Case 19-11047-KG         Doc 477      Filed 07/18/19      Page 10 of 64



however, that any such additional adequate protection granted, if any, shall be junior to the Carve-

Out, the DIP Liens, the DIP Superpriority Claim, the lien on the Securitization Facility Collateral

(as defined below), and the Securitization Superpriority Claim (as defined below), as applicable), or

assert the interests of any of the Notes Secured Parties to the extent not inconsistent with that certain

Amended and Restated Sale and Plan Support Agreement dated as of May 9, 2019 (the “Support

Agreement”) among Cloud Peak Energy Inc., Cloud Peak Energy Resources LLC, Cloud Peak

Energy Finance Corp., and the other direct and indirect subsidiaries of Cloud Peak Energy Inc. that

are or become a party thereto, together with the Prepetition Secured Noteholders that are party

thereto and each holder of 2024 Notes Claims (as defined in the Support Agreement) that are or

become a party thereto, to the extent the same is still in effect, and the rights of any other party in

interest (including, without limitation, the Debtors) to object to such relief are hereby preserved.

         H.    Section 506(c). In light of the DIP Secured Parties’ agreement to extend credit to the

Debtors on the terms described herein and the Notes Secured Parties’ consent to the Debtors’ use of

the Secured Notes Collateral, including Cash Collateral, upon entry of the Final Order, each of the

DIP Secured Parties and the Notes Secured Parties is entitled to a waiver of the provisions of section

506(c) of the Bankruptcy Code, subject to the Carve-Out.

         I.    Good Faith.

               (i)     Willingness to Provide Financing.         The DIP Lenders have indicated a

willingness to provide financing to the Debtors subject to: (a) for the Initial Borrowing, entry of the

Interim Order and, for the subsequent borrowing of DIP Loans, this Final Order; (b) Court approval

of the terms and conditions of the DIP Facility and the DIP Facility Documents; (c) satisfaction or

waiver of the closing conditions set forth in the DIP Facility Documents; and (d) findings by this

Court that the DIP Facility is essential to the Debtors’ estates, that the DIP Secured Parties are



                                                   10
US 6474966
              Case 19-11047-KG          Doc 477      Filed 07/18/19      Page 11 of 64



extending credit to the Debtors pursuant to the DIP Facility Documents in good faith, and that

the DIP Secured Parties’ claims, superpriority claims, security interests and liens and other

protections granted pursuant to the Interim Order, this Final Order and the DIP Facility Documents

will have the protections provided by section 364(e) of the Bankruptcy Code.

                (ii)    Business Judgment and Good Faith Pursuant to Section 364(e). The terms

and conditions of the DIP Facility, the DIP Facility Documents, and the fees paid and to be paid

thereunder to the DIP Secured Parties, are fair, reasonable, and the best available to the Debtors

under the circumstances, are ordinary and appropriate for secured postpetition financing to debtors

in possession, reflect the Debtors’ exercise of prudent business judgment consistent with their

fiduciary duties, and are supported by reasonably equivalent value and fair consideration. Entry of

this Final Order is in the best interests of the Debtors and their estates, creditors, and equity holders.

The terms and conditions of the DIP Facility were negotiated in good faith and at arms’ length among

the Debtors and the DIP Secured Parties, with the assistance and counsel of their respective advisors.

Credit to be extended under the DIP Facility shall be deemed to have been allowed, advanced, made,

or extended in good faith by the DIP Secured Parties, within the meaning of section 364(e) of the

Bankruptcy Code and will not be affected by any subsequent reversal, modification, vacatur,

amendment, reargument or reconsideration of this Final Order or any other order.

         J.     Debtors’ Stipulations. After consultation with their attorneys and financial advisors,

and without prejudice to the rights of a Committee or any other party in interest (subject to the

limitations thereon contained in Paragraphs 29 and 31 below), the Debtors acknowledge, admit,

stipulate and agree that:

         i.     Prepetition Secured Notes. Pursuant to that certain Indenture dated as of
                October 17, 2016 (as amended, supplemented or otherwise modified prior to the date
                hereof, the “Secured Notes Indenture”, and collectively with any other agreements
                and documents executed or delivered in connection therewith, each as may be


                                                   11
US 6474966
                Case 19-11047-KG        Doc 477      Filed 07/18/19     Page 12 of 64



                 amended, restated, amended and restated, supplemented, waived, and/or otherwise
                 modified from time to time, the “Secured Notes Documents”), by and among, inter
                 alia, Cloud Peak Energy Inc., Cloud Peak Energy Resources LLC, Cloud Peak
                 Energy Finance Corp. (together with Cloud Peak Energy Resources LLC, the
                 “Secured Notes Issuers”), the other subsidiaries of Cloud Peak Energy Inc. party
                 thereto (collectively, the “Secured Notes Loan Parties”) and Wilmington Trust,
                 National Association, in its capacity as trustee and collateral agent (in such capacity,
                 together with its successors in such capacity, the “Secured Notes Trustee” and,
                 together with the Holders (as defined in the Secured 2021 Notes Indenture, the
                 “Prepetition Secured Noteholders”), the “Notes Secured Parties”), the Secured
                 Notes Issuers incurred indebtedness to the Prepetition Secured Noteholders
                 consisting of 12.00% Second Lien Senior Secured Notes due 2021 (collectively, the
                 “Secured Notes”).

         ii.     Secured Notes Debt. As of the Petition Date, each of the Debtors was justly and
                 lawfully indebted and liable to the Notes Secured Parties, without defense,
                 counterclaim, or offset of any kind, in respect of the Secured Notes in the aggregate
                 principal amount of $290,366,000 (collectively, such indebtedness together with
                 accrued and unpaid interest thereon and fees, expenses, charges, indemnities, and
                 other obligations incurred in connection therewith as provided in the Secured Notes
                 Documents, the “Secured Notes Debt”).

         iii.    Validity of Secured Notes. (a) The Secured Notes Debt constitutes legal, valid,
                 binding, unreleased and non-avoidable obligations of each of the Debtors and (b) no
                 portion of the Secured Notes Debt or any payments made to the Notes Secured Parties
                 or applied to or paid on account of the obligations owing under the Secured Notes
                 Documents prior to the Petition Date is subject to any contest, attack, rejection,
                 recovery, recoupment, reduction, defense, counterclaim, offset, subordination,
                 recharacterization, avoidance or other claim, cause of action, or other challenge of
                 any nature under the Bankruptcy Code or applicable non-bankruptcy law.

         iv.     Prepetition Liens. The liens granted to the Notes Secured Parties by each of the
                 Debtors (the “Secured Notes Liens”) are (a) valid, binding, perfected, enforceable,
                 unreleased liens and security interests in the Collateral (as defined in the Secured
                 Notes Indenture) (such Collateral, the “Secured Notes Collateral”), (b) not subject
                 to avoidance, recharacterization, subordination, recovery, attack, effect,
                 counterclaim, defense, or claim under the Bankruptcy Code or applicable non-
                 bankruptcy law, and (c) as of the Petition Date, subject only to Permitted Liens (as
                 defined in the Secured Notes Indenture).

         v.      Cash Collateral. All of the Debtors’ cash in deposit accounts (other than in the
                 Segregated Account or in an Excluded Account (as defined in the DIP Credit
                 Agreement)) constitutes Cash Collateral of the Notes Secured Parties.

         vi.     No Control. None of the Notes Secured Parties controls the Debtors or their
                 properties or operations, has authority to determine the manner in which any Debtors’
                 operations are conducted or are control persons or insiders of the Debtors by virtue

                                                   12
US 6474966
                Case 19-11047-KG        Doc 477     Filed 07/18/19      Page 13 of 64



                 of any of the actions taken with respect to, in connection with, related to, or arising
                 from the Secured Notes Documents.

         vii.    No Claims or Causes of Action. No claims, counterclaims or causes of action of any
                 kind or nature exist against, or with respect to, the Notes Secured Parties under any
                 agreements by and among the Debtors and any such party that is in existence as of
                 the Petition Date, whether related to the Secured Notes Documents, any other
                 agreement, the Debtors or otherwise.

         K.      Based on the Motion, the First Day Declaration and the Puntus Declaration in support

thereof, the Supplement, and the record presented to the Court at the Interim Hearing and the Final

Hearing, and the Court having entered the Interim Order, approving the relief requested in the

Motion on an interim basis, the terms of the DIP Facility contemplated hereby are fair and

reasonable, reflect the Debtors’ prudent exercise of business judgment, and constitute reasonably

equivalent value and fair consideration.

         L.      Secured Notes Collateral. After consultation with its attorneys and financial

advisors, the Committee (as defined below) acknowledges, admits, stipulates and agrees that:




                                                   13
US 6474966
              Case 19-11047-KG         Doc 477      Filed 07/18/19     Page 14 of 64



               (i)     Notwithstanding anything to the contrary herein, including Paragraph 31,
                       the liens granted to the Notes Secured Parties by Cloud Peak Energy, Inc.
                       and the Secured Notes Issuers (the “Parent-Issuer Liens”) are (a) valid,
                       binding, perfected, enforceable, unreleased liens and security interests in the
                       Secured Notes Collateral, (b) not subject to avoidance, recharacterization,
                       subordination, recovery, attack, effect, counterclaim, defense, or claim
                       under the Bankruptcy Code or applicable non-bankruptcy law, and (c) as of
                       the Petition Date, subject only to Permitted Liens (as defined in the Secured
                       Notes Indenture), except solely with respect to those assets of Cloud Peak
                       Energy, Inc. and the Secured Notes Issuers set forth on Schedule I hereto
                       (the “Reserved Challenge Assets”).

               (ii)    Upon the Entry of this Final Order, the Committee agrees that it will not
                       accrue or incur any additional professional fees in connection with the
                       investigation of the Parent-Issuer Liens, including, but not limited to,
                       professional fees incurred in connection with the production or review of
                       documents, depositions, interrogatories, examinations or other discovery or
                       in connection with the analysis of claims or causes of action, except solely
                       with respect to the Reserved Challenge Assets.

         M.    Notice. Notice of the Interim Hearing and the Final Hearing has been provided by

delivery to: (a) the United States Trustee; (b) Nixon Peabody LLP, as counsel to the Secured Notes

Trustee; (c) counsel to the ad hoc group of Prepetition Secured Noteholders (the “Ad Hoc Group”),

the DIP Agent, and the DIP Lenders, (d) the indenture trustee under the Debtors’ unsecured notes;

(e) the Debtors’ 50 largest unsecured creditors (on a consolidated basis); (f) those parties entitled to

notice pursuant to Local Rule 9013-1(m); (g) those persons who have formally appeared in these

chapter 11 cases and requested service pursuant to Bankruptcy Rule 2002; (h) the Securities and

Exchange Commission; (i) the Internal Revenue Service; (j) all other applicable government

agencies to the extent required by the Bankruptcy Rules or the Local Rules; (k) counsel to PNC

Bank; (l) the United States Environmental Protection Agency; and (m) the United States Department

of the Interior. A copy of the Motion, the Interim Order, and the Supplement were also served on

the Campbell County, Wyoming Assessor, the Converse County, Wyoming Assessor, and the

Wyoming Attorney General’s Office. Proper, timely, adequate and sufficient notice of the Motion

and the Supplement has been provided in accordance with the Bankruptcy Code, the Bankruptcy

                                                  14
US 6474966
              Case 19-11047-KG        Doc 477      Filed 07/18/19    Page 15 of 64



Rules and the Local Rules, and no other or further notice of the Motion or the Supplement or the

entry of the Interim Order or this Final Order shall be required.

         N.     As of the date hereof, the amount of the Borrowing Base (as defined in the DIP Credit

Agreement) is $35,155,925.

         Based upon the foregoing findings and conclusions, the Motion and the record before the

Court with respect to the Motion, and good and sufficient cause appearing therefor,

         IT IS HEREBY ORDERED that:

         1.     Financing Approved. The Motion is GRANTED on a final basis as set forth herein.

         2.     Objections Overruled. Any objections to the Motion not resolved or otherwise

withdrawn are OVERRULED.

         3.     [Reserved]

         4.     Authorization of the DIP Facility. The DIP Facility, and the borrowing of the

DIP Financing, is hereby approved. The Debtors were authorized by the Interim Order, and are

hereby expressly and immediately authorized and empowered on a final basis to execute and deliver

the DIP Facility Documents, and to incur and to perform the DIP Obligations (as defined below) in

accordance with, and subject to, the terms of this Final Order and the DIP Facility Documents,

including to deliver all DIP Facility Documents which may be reasonably required or necessary for

the performance by the Debtors under the DIP Facility and the creation and perfection of the DIP

Liens described in and provided for by this Final Order and the DIP Facility Documents. The

Debtors are hereby authorized and directed to pay, in accordance with the DIP Facility Documents

and this Final Order, the principal, interest, fees, expenses, and other amounts described in the DIP

Facility Documents as such become due and payable and without need to obtain further Court

approval, including, without limitation, the DIP Agent’s fees, the reasonable and documented fees,



                                                 15
US 6474966
             Case 19-11047-KG         Doc 477      Filed 07/18/19     Page 16 of 64



costs, disbursements and expenses of the DIP Secured Parties in accordance with the DIP Facility

Documents (including the reasonable and documented fees and expenses of Davis Polk and one local

counsel in each material jurisdiction ), whether or not such fees arose before or after the Petition

Date (the “DIP Professional Fees”), all to the extent provided in this Final Order or the DIP Facility

Documents, including without limitation delivery of invoices to the Fee Notice Parties (as defined

below) as provided for in Paragraph 27 herein. Upon execution and delivery, the DIP Facility

Documents shall represent valid and binding obligations of the Debtors, enforceable against each of

the Debtors and their estates in accordance with their terms. For the purposes hereof, the term “DIP

Obligations” means all “Obligations” or “DIP Obligations” as defined in the DIP Credit Agreement,

and shall include, without limitation, principal, interest, all loans, advances, extensions of credit,

financial accommodations, reimbursement obligations, fees and any administrative agent fees, costs,

expenses and other liabilities, all other obligations (including indemnities and similar obligations,

whether contingent or absolute) and all other amounts due or payable under the DIP Facility

Documents, but shall exclude Contingent Roll-Up Loans (as defined below) unless and until such

Contingent Roll-Up Loans are converted into DIP Roll-Up Loans.




                                                 16
US 6474966
              Case 19-11047-KG         Doc 477     Filed 07/18/19     Page 17 of 64



         5.    Authorization of the DIP Financing and the Use of the Prepetition Collateral.

               (a)     From the entry of this Final Order through and including the earliest to occur

of (i) entry of the Final Order, or (ii) the Termination Declaration (as defined below), and subject to

the terms, conditions, limitations on availability and reserves set forth in the DIP Facility Documents

and this Final Order, the Debtors are hereby authorized, on a final basis, to borrow all amounts

available under the DIP Facility incurred pursuant to, and in accordance with, this Final Order and

the DIP Facility Documents.

               (b)     The full principal amount of the DIP Financing shall be deemed the aggregate

principal amount of such DIP Loans and shall be deemed outstanding upon the drawing of such DIP

Loans.

               (c)     The Debtors’ use of advances of credit under the DIP Facility and the Secured

Notes Collateral (including Cash Collateral) is hereby approved in accordance with the budget

attached hereto as Exhibit B (as modified from time to time in accordance with Paragraph 17, the

“Budget”) and subject to the other terms and conditions of this Final Order and the DIP Facility

Documents.

               (d)     Cash constituting Cash Collateral of the Notes Secured Parties shall be

deemed to have been used first by the Debtors, and all such Cash Collateral shall be used and deemed

to be used prior to the Debtors’ use of any of the Interim Financing, the Final Financing, or any

postpetition cash or postpetition proceeds of the DIP Collateral.

         6.    Secured Notes Refinancing.

               (a)     The Debtors shall use the DIP Roll-Up Loans to: (A) concurrently with the

Second Borrowing (as defined in the DIP Credit Agreement), which shall occur within 10 business

days following the entry of this Final DIP Order (unless such requirement is waived by the Required



                                                  17
US 6474966
             Case 19-11047-KG         Doc 477      Filed 07/18/19     Page 18 of 64



Lenders (as defined in the DIP Credit Agreement) (but only to the extent that the applicable

conditions to the Second Borrowing as set forth in DIP Credit Agreement are otherwise satisfied or

waived by the Required Lenders at such time), (i) refinance and discharge Secured Notes Debt held

by the DIP Lenders in an amount equal to 80% of the Initial Borrowing (as defined in the DIP Credit

Agreement, the “Initial Roll-Up Loans”); (ii) refinance and discharge Secured Notes Debt held by

the DIP Lenders in an amount equal to 80% of the Second Borrowing, and (iii) refinance and

discharge Secured Notes Debt held by the DIP Lenders in an amount equal to 80% of the amount of

any remaining unused commitments, if any, under the DIP Credit Agreement at the time of the

Second Borrowing (the “Contingent Roll-Up Loans”); and (B) concurrently with the incurrence of

debt under the Incremental Facility, refinance and discharge Secured Notes Debt of the Incremental

Term Lenders (as defined in the DIP Credit Agreement) in an amount equal to 80% of the

Incremental Financing, in each case subject to the terms and conditions set forth in the DIP Facility

Documents and the reservation of rights of parties in interest in Paragraph 31 below.

               (b)     Notwithstanding anything to the contrary herein, upon the entry of this Final

Order, an amount of the Secured Notes Debt claims held by the DIP Lenders, such amount to equal

80% of the Initial Borrowing, shall be granted superpriority administrative expense priority under

section 364(c)(1) of the Bankruptcy Code (the “Initial Roll-Up Superpriority Claims”).

               (c)     Notwithstanding anything to the contrary herein, (x) upon the occurrence of

the Third Borrowing, without any application, motion or notice to, hearing before, or order from the

Court, or any further action by any party, the Contingent Roll-Up Loans shall, simultaneously with

the occurrence of the Third Borrowing, automatically convert into DIP Roll-Up Loans under the

DIP Credit Agreement on a dollar-for-dollar basis and (y) unless and until the incurrence of the Third

Borrowing, the Contingent Roll-Up Loans: (i) shall have identical substantive rights (including with



                                                 18
US 6474966
              Case 19-11047-KG        Doc 477     Filed 07/18/19     Page 19 of 64



respect to economic rights, guarantees, collateral and lien priorities) to those of, and recover on a

pro rata and pari passu basis with, the Secured Notes and (ii) may be classified together with the

Secured Notes in any chapter 11 plan and receive the same voting rights and distributions as the

Secured Notes under any chapter 11 plan.

               (d)    Upon expiration of the Challenge Period without a successful Challenge

having been brought with respect thereto, the DIP Roll-Up Loans issued under this Paragraph 6 shall

be deemed indefeasible and that portion of the Secured Notes Debt so refinanced thereby shall be

discharged. To the extent that a Challenge is successful, the roll-up of the Secured Notes Debt into

DIP Roll-Up Loans shall not in any way impact such Challenge, and the rights of the party that

mounted such successful Challenge are reserved to seek an appropriate remedy.

               (e)    Notwithstanding anything to the contrary herein, the claims and liens in

respect of the DIP Roll-Up Loans and the Contingent Roll-Up Loans, if any, shall be subject and

subordinate to the claims and liens in respect of the DIP Term Loans in all respects; provided that

any proceeds allocated on account of the DIP Roll-Up Loans and the Secured Notes Debt shall be

applied first to the repayment of the DIP Roll-Up Loans (excluding the Contingent Roll-Up Loans,

if any) before (i) any Secured Notes Debt that is not subject to the Secured Notes Refinancing and

(ii) any Contingent Roll-Up Loans. For the avoidance of doubt and notwithstanding anything to the

contrary contained in this Final Order, so long as the Termination Date (as defined in the Support

Agreement) has not occurred under the Support Agreement, the DIP Roll-Up Loans shall be paid in

accordance with the distribution protocol set forth in Section 4(c) of the Support Agreement.

         7.    DIP Obligations. The DIP Facility Documents and this Final Order shall constitute

and evidence the validity and binding effect of the DIP Obligations, which DIP Obligations shall be

enforceable against the Debtors, their estates and any successors thereto, including without



                                                 19
US 6474966
              Case 19-11047-KG         Doc 477      Filed 07/18/19     Page 20 of 64



limitation, any trustee appointed in these chapter 11 cases, or in any case under chapter 7 of the

Bankruptcy Code upon the conversion of any of these chapter 11 cases, or in any other proceedings

superseding or related to any of the foregoing (collectively, the “Successor Cases”). Upon entry of

this Final Order, the DIP Obligations will include all loans, obligations, and any other indebtedness

or obligations, contingent or absolute, which may now or from time to time hereafter be owing by

any of the Debtors to the DIP Secured Parties under the DIP Facility Documents or this Final Order,

including, without limitation, all principal, accrued interest, costs, fees, expenses, and other amounts

under the DIP Facility Documents. The DIP Loan Parties shall be jointly and severally liable for

the DIP Obligations. The DIP Obligations shall be due and payable on the DIP Termination Date

(as defined below). No obligation, payment, transfer, or grant of collateral security hereunder to any

of the DIP Secured Parties or under the DIP Facility Documents (including any DIP Obligation or

DIP Liens) shall be stayed, restrained, voidable, avoidable, or recoverable, under the Bankruptcy

Code or under any applicable law (including, without limitation, under sections 502(d), 544, and

547 to 550 of the Bankruptcy Code or under any applicable state Uniform Fraudulent Transfer Act,

Uniform Fraudulent Conveyance Act, or similar statute or common law), or subject to any

avoidance, reduction, setoff, recoupment, offset, recharacterization, subordination (whether

equitable, contractual, or otherwise), counterclaim, cross-claim, defense, or any other challenge

under the Bankruptcy Code or any applicable law or regulation by any person or entity.

         8.    DIP Liens.

               (a)     To secure the DIP Obligations, upon entry of this Final Order, pursuant to

sections 361, 362, 364(c)(2), 364(c)(3), and 364(d) of the Bankruptcy Code, the DIP Agent, for the

benefit of itself and the DIP Lenders, is hereby granted, continuing, valid, binding, enforceable, non-

avoidable, and automatically and properly perfected postpetition security interests in and liens



                                                  20
US 6474966
               Case 19-11047-KG            Doc 477       Filed 07/18/19        Page 21 of 64



(collectively, the “DIP Liens”) on all DIP Collateral as collateral security for the prompt and

complete performance and payment when due (whether at the stated maturity, by acceleration or

otherwise) of the DIP Obligations.

                 (b)     The term “DIP Collateral” shall mean all prepetition and postpetition assets

and properties (real and personal) of the DIP Loan Parties, whether now owned by or owing to, or

hereafter acquired by, or arising in favor of, the DIP Loan Parties (including under any trade names,

styles, or derivations thereof), whether owned or consigned by or to, or leased from or to, the DIP

Loan Parties, and wherever located including, without limitation, all cash and cash equivalents of

the DIP Loan Parties wherever located, including in any segregated deposit account subject to a

control agreement in favor of the DIP Agent, money, inventory, accounts and accounts receivable,

other rights to payment, deposit accounts, franchise rights, contracts, contract rights, instruments,

documents and chattel paper, all securities (whether or not marketable), documents of title, letters of

credit, letter of credit rights, goods, machinery, equipment, inventory, fixtures, real and leasehold

property interests, plants, general intangibles, payment intangibles, patents, copyrights, trademarks,

trade names and all other intellectual property, membership interests and capital stock owned by the

DIP Loan Parties, investment property, intercompany loans or claims, all books and records,

commercial tort claims, tax and other refunds, insurance proceeds, and all other “property of the

estate” (as defined in section 541 of the Bankruptcy Code) of any kind or nature, real or personal,

tangible, intangible, or mixed, now existing or hereafter acquired or created, and all rents, products,

substitutions, accessions, profits, replacements, and cash and non-cash proceeds of all of the

foregoing; provided, however, that, notwithstanding the foregoing, the DIP Collateral shall not

include any Excluded Accounts, the Securitization Facility Collateral,5 or any other assets or


5
    “Securitization Facility Collateral” shall mean all Pool Assets (as defined in the Amended Purchase Agreements)
    sold or otherwise transferred from any of the Debtors to Cloud Peak Energy Receivables LLC; provided that any

                                                       21
US 6474966
                Case 19-11047-KG              Doc 477        Filed 07/18/19          Page 22 of 64



property expressly excluded from DIP Collateral under the DIP Credit Agreement; provided further,

however, that DIP Collateral shall include all proceeds and products of such excluded assets or

property (other than the proceeds or products of the Securitization Facility Collateral) to the extent

not constituting excluded assets in their own right received by the Debtors (including the proceeds

of all claims and causes of action arising under chapter 5 of the Bankruptcy Code (the “Avoidance

Proceeds”); provided, however, that the Notes Secured Parties, DIP Agent and the DIP Lenders

shall use commercially reasonable efforts to first use all DIP Collateral or Secured Notes Collateral

other than any Avoidance Proceeds to repay the DIP Superpriority Claims or the Adequate

Protection Superpriority Claims, as applicable.

                  (c)      To the fullest extent permitted by the Bankruptcy Code or applicable law, any

provision of any lease, loan document, easement, use agreement, proffer, covenant, license, contract,

organizational document, or other instrument or agreement that requires the consent or the payment

of any fees or obligations to any governmental entity or non-governmental entity in order for the

Debtors to pledge, grant, mortgage, sell, assign, or otherwise transfer any fee or leasehold interest

or the proceeds thereof to the extent comprising DIP Collateral, shall have no force or effect with

respect to the DIP Liens on such leasehold interests or other applicable DIP Collateral or the

proceeds of any assignment and/or sale thereof by any Debtor, in favor of the DIP Secured Parties

in accordance with the terms of the DIP Facility Documents and this Final Order.




    such assets that are not acquired from (or otherwise transferred, assigned, or pledged (to the extent of any
    recharacterization as other than a sale)) or reconveyed (or released from any lien) to, the DIP Loan Parties, shall not
    be Securitization Facility Collateral. No party, other than the Administrator (for the benefit of the Purchasers), shall
    have a security interest in or lien on the Securitization Facility Collateral.


                                                            22
US 6474966
              Case 19-11047-KG        Doc 477      Filed 07/18/19     Page 23 of 64



         9.    DIP Lien Priority.

               (a)     The DIP Liens securing the DIP Obligations are valid, automatically and

properly perfected, non-avoidable, liens on all DIP Collateral (subject to the exclusions therefrom

set forth herein and in the DIP Credit Agreement), and shall have the following priorities:

                       (i)    subject and subordinate to the Carve-Out, the DIP Permitted Prior

Liens (as defined below), and the first-priority perfected continuing security interests and liens of

the Administrator (as defined in the RPA) (for the benefit of the other purchasers under the

Securitization Facility (collectively, the “Purchasers”)) in the equity interests of non-debtor Cloud

Peak Energy Receivables LLC (the “Securitization SPV Equity Collateral”), pursuant to section

364(d)(1) of the Bankruptcy Code, a first-priority perfected senior priming lien on, and security

interest in, the Secured Notes Collateral to the extent comprising DIP Collateral that may be subject

to the Secured Notes Liens or other prepetition liens, which shall all be primed by and made subject

and subordinate to the perfected, first-priority senior priming liens and security interests to be

granted to the DIP Agent for the benefit of the DIP Lenders, which senior priming liens and security

interests in favor of the DIP Agent, for the benefit of the DIP Lenders, shall also be senior to the

Adequate Protection Liens (as defined below) granted to the Notes Secured Parties; provided,

however, that the DIP Secured Parties’ DIP Liens in cash held in accounts as adequate assurance of

future performance for the Debtors’ utility providers shall be subject to the rights of such utilities

providers in accordance with any order of the Court governing such accounts;

                       (ii)   subject and subordinate to the Carve-Out, utilities providers as

provided in (i) above, and the liens of the Administrator (for the benefit of the Purchasers) in the

Securitization SPV Equity Collateral, pursuant to section 364(c)(2) of the Bankruptcy Code, a first-




                                                 23
US 6474966
               Case 19-11047-KG            Doc 477       Filed 07/18/19       Page 24 of 64



priority perfected lien on, and security interest in, all DIP Collateral that is not subject to a lien or

security interest on the Petition Date;

                         (iii)    subject and subordinate to the Carve-Out and utilities providers as

provided in (i) above, pursuant to section 364(c)(3) of the Bankruptcy Code, a junior perfected lien

on, and security interest in all DIP Collateral, with such junior lien and security interest being subject

and subordinate to (A) any valid, perfected, and non-avoidable liens in the Debtors’ property solely

to the extent permitted by section 546(b) of the Bankruptcy Code, and (B) any other valid, perfected,

and non-avoidable liens in favor of third parties that were in existence immediately prior to the

Petition Date and identified as such on a schedule to the DIP Credit Agreement (including, for the

avoidance of doubt, the Comerica Lien6) (all such liens described in (A) and (B), collectively, the

“DIP Permitted Prior Liens”), and (C) the liens of the Administrator (for the benefit of the

Purchasers) in the Securitization SPV Equity Collateral.

                (b)      Neither (x) Campbell County, Wyoming nor (y) Converse County, Wyoming

((x) and (y) together, the “Counties”) holds any lien, interest or claim on and in respect of ad valorem

taxes, gross proceeds taxes, or any other amounts owed by any of the Debtors to either of the

Counties that constitutes a DIP Permitted Prior Lien.

                (c)      The DIP Liens, the DIP Superpriority Claim (as defined below), the Adequate

Protection Liens, and the Adequate Protection Claims (as defined below): (A) shall not be subject

to sections 510, 549, 550, or 551 of the Bankruptcy Code or the “equities of the case” exception of

section 552 of the Bankruptcy Code, (B) shall not be subordinate to, or pari passu with, (x) any

postpetition lien or security interest hereinafter granted by order of the Court in any of the chapter 11


6
    “Comerica Lien” shall mean that certain lien perfected by a UCC-1 financing statement filed with the Delaware
    Secretary of State (File No. 20140603928) on February 14, 2014, with Comerica Leasing, a Division of Comerica
    Bank, as secured party, as such financing statement has been amended and/or continued from time to time, which
    lien is listed as a Prior Permitted Lien on Schedule 1.01(B) to the DIP Credit Agreement.


                                                       24
US 6474966
               Case 19-11047-KG             Doc 477       Filed 07/18/19         Page 25 of 64



cases or any Successor Cases, (y) any lien that is avoided and preserved for the benefit of the Debtors

and their estates under section 551 of the Bankruptcy Code or otherwise or (z) any intercompany or

affiliate liens of the Debtors, and (C) shall be valid and enforceable against any trustee or any other

estate representative appointed or elected in the chapter 11 cases or any Successor Cases, and/or

upon the dismissal of any of the chapter 11 cases.

                 (d)      If there exists a DIP Permitted Prior Lien that is junior in priority to the

Secured Notes Liens, any recovery that the Notes Secured Parties would have received on account

of a claim secured by such Secured Notes Lien shall be turned over to the DIP Agent for the benefit

of the DIP Lenders until the DIP Obligations shall have been indefeasibly paid in full in cash.

                 (e)      Notwithstanding anything to the contrary herein, no liens granted hereby on

any of the Debtors’ Bank Accounts7 shall take priority over the prepetition and postpetition service

and other fees, costs, charges, and expenses to which the Banks are entitled under the terms of and

in accordance with the respective contractual arrangements with the Debtors governing such Bank

Accounts.

         10.     DIP Superpriority Claim. Upon entry of this Final Order, the DIP Secured Parties

are hereby granted, pursuant to section 364(c)(1) of the Bankruptcy Code, subject and subordinate

to the Carve-Out, allowed superpriority administrative expense claims (collectively, the “DIP

Superpriority Claim”), which shall rank pari passu to the allowed superpriority administrative

expense claims granted to the Administrator (for the benefit of the Purchasers) pursuant to the

Court’s Interim Order (I) Authorizing Certain Debtors to Continue Selling Receivables and Related



7
    Capitalized terms used in this Paragraph 9(d) but not otherwise defined herein shall have the meanings ascribed to
    them in the in the Motion of Debtors for Entry of Interim and Final Orders (I) Authorizing the Debtors to
    (A) Maintain the Cash Management System, (B) Continue Using Existing Checks and Business Forms, and
    (C) Continue Intercompany Arrangements, (II) Providing Administrative Expense Priority Status for Postpetition
    Intercompany Claims, and (III) Granting Related Relief.


                                                         25
US 6474966
               Case 19-11047-KG        Doc 477      Filed 07/18/19     Page 26 of 64



Rights Pursuant to a Securitization Facility, (II) Modifying the Automatic Stay, (III) Scheduling a

Final Hearing, and (IV) Granting Related Relief (the “Securitization Superpriority Claim”) in each

of the chapter 11 cases and any Successor Cases for all DIP Obligations; provided that the DIP

Superpriority Claims in respect of the DIP Roll-Up Loans shall be subject and subordinate to the

DIP Superpriority Claims in respect of the DIP Term Loans and the Securitization Superpriority

Claim: (a) except as set forth herein, with priority over any and all administrative expense claims

and unsecured claims against the Debtors or their estates in any of the chapter 11 cases and any

Successor Cases, at any time existing or arising, of any kind or nature whatsoever, including, without

limitation, administrative expenses of the kinds specified in or ordered pursuant to Bankruptcy Code

sections 105, 326, 328, 330, 331, 364, 503(a), 503(b), 506(c), 507(a), 507(b), 546(c), 546(d), 726,

1113 and 1114, and any other provision of the Bankruptcy Code, as provided under section 364(c)(1)

of the Bankruptcy Code; and (b) except as set forth herein, which shall at all times be senior to the

rights of the Debtors and their estates, and any successor trustee or other estate representative to the

extent permitted by law. The DIP Superpriority Claim shall, for purposes of section 1129(a)(9)(A)

of the Bankruptcy Code, be considered an administrative expense allowed under section 503(b) of

the Bankruptcy Code, shall be against each Debtor on a joint and several basis, shall be payable from

and have recourse to all DIP Collateral (including all Avoidance Proceeds), and shall be subject and

subordinate to the Carve-Out.

         11.    Adequate Protection. The Notes Secured Parties are entitled, pursuant to sections

361, 362, 363(e), 364(d)(1), and 507 of the Bankruptcy Code, to adequate protection of their

respective interests in the Secured Notes Collateral, for and equal in amount to the aggregate

diminution in the value as provided in the Bankruptcy Code, if any, as of the Petition Date, of the

Notes Secured Parties’ security interests in the Secured Notes Collateral from and after the Petition



                                                  26
US 6474966
               Case 19-11047-KG              Doc 477        Filed 07/18/19        Page 27 of 64



Date, for any reason provided for under the Bankruptcy Code, including but not limited to, the

Debtors’ use, sale, or lease of Cash Collateral and other Secured Notes Collateral, the imposition of

the automatic stay of section 362 of the Bankruptcy Code, and/or the Carve-Out. In consideration

of the foregoing, the Notes Secured Parties are hereby granted the following (collectively, the

“Adequate Protection Obligations”):

                 (a)      Adequate Protection Liens. Pursuant to sections 361, 363 and 364(d) of the

Bankruptcy Code, and effective as of the Petition Date, the Secured Notes Trustee, for the benefit of

the Prepetition Secured Noteholders, were granted pursuant to the Interim Order, and are hereby

granted, continuing, valid, binding, enforceable and automatically perfected replacement liens and

additional security interests (the “Adequate Protection Liens”) on the DIP Collateral8 junior to:

(A) the Carve-Out, (B) the DIP Permitted Prior Liens and the liens of the Administrator (for the

benefit of the Purchasers) in the SPV Equity Collateral, (C) the DIP Liens, and (D) any valid,

perfected, and non-avoidable liens that are permitted under the Secured Notes Indenture and are

senior to the Secured Notes Liens.

                 (b)      Priority of Liens. The priority of the DIP Liens, the Secured Notes Liens,

any liens securing Contingent Roll-Up Loans, the liens of the Administrator (for the benefit of the

Purchasers) in the SPV Equity Collateral, the Adequate Protection Liens, the DIP Permitted Prior

Liens and the Carve-Out shall be as follows: (i) the Carve-Out, (ii) the DIP Permitted Prior Liens

and the liens of the Administrator (for the benefit of the Purchasers) in the SPV Equity Collateral,

(iv) the DIP Liens in respect of the DIP Term Loans, (v) the DIP Liens in respect of the DIP Roll-

Up Loans (excluding any Contingent Roll-Up Loans), (vi) the Adequate Protection Liens granted




8
    For the avoidance of doubt, the DIP Collateral excludes Securitization Facility Collateral.


                                                          27
US 6474966
             Case 19-11047-KG          Doc 477     Filed 07/18/19     Page 28 of 64



to the Notes Secured Parties, (vii) the Secured Notes Liens and any liens securing Contingent Roll-

Up Loans.

               (c)     Superpriority Claims of Notes Secured Parties.           As further adequate

protection of the interests of the Secured Notes Liens and the Notes Secured Parties, and effective

as of the Petition Date, the Notes Secured Parties (including, if applicable, the holders of Contingent

Roll-Up Loans) were granted pursuant to the Interim Order, and are hereby granted, subject and

subordinate to the Carve-Out, the Securitization Superpriority Claim, and the DIP Superpriority

Claim, allowed superpriority administrative expense claims against the Debtors’ estates under

sections 503(b) and 507(b) of the Bankruptcy Code (the “Adequate Protection Superpriority

Claims”) to the extent of any diminution in value of the Secured Notes Parties’ respective interests

in the Secured Notes Collateral, including as a result of the imposition of the automatic stay, the

Debtors’ use, sale or lease of the Secured Notes Collateral, and the subordination of the Secured

Notes Liens to the Carve-Out.

               (d)     DIP Roll-Up Facility. The Debtors shall use the DIP Roll-Up Loans to

(A) concurrently with the Second Borrowing: (i) refinance and discharge Secured Notes Debt held

by the DIP Lenders in an amount equal to 80% of the Initial Borrowing, (ii) refinance and discharge

Secured Notes Debt held by the DIP Lenders in an amount equal to 80% of the Second Borrowing,

and (iii) except as provided in Paragraph 6(c), refinance and discharge Secured Notes Debt held by

the DIP Lenders in an amount equal to 80% of the amount of any remaining unused commitments,

if any, under the DIP Credit Agreement at the time of the Second Borrowing; and (B) concurrently

with the incurrence of debt under the Incremental Facility, refinance and discharge Secured Notes

Debt of the Incremental Term Lenders (as defined in the DIP Credit Agreement) in an amount equal




                                                  28
US 6474966
               Case 19-11047-KG       Doc 477       Filed 07/18/19    Page 29 of 64



to 80% of the Incremental Financing, in each case subject to the terms and conditions set forth in the

DIP Facility Documents and the reservation of rights of parties in interest in Paragraph 31 below.

                (e)    Initial Roll-Up Superpriority Claims. Effective as of the entry of this Final

Order, the Initial Roll-Up Superpriority Claims shall be deemed granted.

                (f)    Notes Secured Parties’ Fees and Expenses. The DIP Loan Parties shall make

current cash payments of the reasonable and documented prepetition and postpetition fees and

expenses incurred by certain of the Notes Secured Parties in accordance with Paragraph 27 of this

Final Order, which payments shall be subject to recharacterization as principal payments (solely

upon a motion by the Debtors, the Committee or any other party in interest and only upon entry of

a final, non-appealable order ordering as such).

         12.    Priority of Superpriority Claims. The priority of the DIP Superpriority Claim, the

Securitization Superpriority Claim, the Adequate Protection Superpriority Claims, and the Carve-

Out shall be as follows: (1) the Carve-Out, (2) the DIP Superpriority Claim on account of the DIP

Term Loans and the Securitization Superpriority Claim, (3) the DIP Superpriority Claim on account

of the DIP Roll-Up Loans (excluding, prior to the incurrence of the Third Borrowing, the Contingent

Roll-Up Loans) or the Initial Roll-Up Superpriority Claims, as applicable, and (4) the Adequate

Protection Superpriority Claims on account of the Secured Notes (including, prior to the incurrence

of the Third Borrowing, the Contingent Roll-Up Loans).

         13.    Financial Reporting. The Debtors shall provide counsel to the Secured Notes Trustee,

counsel to the Ad Hoc Group and counsel to the Committee with financial and all other reporting

substantially in compliance with the reports and notices provided for in the DIP Facility Documents,

in each case when and as required under the DIP Facility Documents; provided however, that such




                                                   29
US 6474966
               Case 19-11047-KG       Doc 477     Filed 07/18/19     Page 30 of 64



reporting to counsel to the Ad Hoc Group, counsel to the Secured Notes Trustee, and counsel to the

Committee shall continue after repayment in full in cash of the DIP Obligations.

         14.    No Obligation to Extend Credit. The DIP Secured Parties shall have no obligation to

make any loan or advance under the DIP Facility Documents, unless all of the conditions precedent

to the making of such extension of credit under the DIP Facility Documents and this Final Order

have been satisfied in full or waived by the DIP Agent, as applicable, and in accordance with the

terms of the DIP Credit Agreement.

         15.    Use of Proceeds of DIP Facility, Budget, Variance Reports.

                (a)    From and after the Petition Date, the Debtors shall use advances of credit and

cash collateral under the DIP Facility and Cash Collateral of the Notes Secured Parties only for the

purposes specifically set forth in this Final Order and, as applicable, the DIP Facility Documents,

and in compliance with the terms and conditions in this Final Order and the DIP Facility Documents,

and in accordance with the Budget, subject to any variances thereto permitted under the terms and

conditions of the DIP Facility Documents and this Final Order (the “Permitted Use”).

         16.    Amendment of the DIP Facility Documents. The DIP Facility Documents may from

time to time be amended, modified or supplemented by the parties thereto without further order of

the Court if: (a) the amendment, modification, or supplement is in accordance with the DIP Facility

Documents; (b) a copy (which may be provided through electronic mail or facsimile) of the

amendment, modification or supplement is provided to counsel to the Ad Hoc Group, counsel to

PNC Bank, counsel to the Secured Notes Trustee, counsel to the Committee, and the U.S. Trustee

(together, the “Notice Parties”); and (c) the amendment, modification or supplement is filed with

the Court; provided, however, that neither consent of the Required Consenting Noteholders or the

Notice Parties, nor approval of the Court, will be necessary to effectuate any non-material



                                                 30
US 6474966
               Case 19-11047-KG        Doc 477     Filed 07/18/19     Page 31 of 64



amendment, modification or supplement and provided further that such amendment, modification or

supplement shall be without prejudice to the right of any party in interest to be heard.

         17.    Budget Modification. The Budget and any modification to, or amendment or update

of, the Budget shall be as set forth in the DIP Facility Documents. Subject to the written consent of

the Debtors and the DIP Agent, the DIP Lenders and the Debtors are hereby authorized to modify,

amend, or update the Budget from time to time without further notice or order of the Court, provided

that the Notice Parties shall receive notice of such modification, amendment or update. Upon

repayment in full and in cash of all DIP Obligations, the Budget shall continue to be updated in

accordance with the terms and conditions of the DIP Facility Documents, except that the consent of

the holders of a majority in principal amount of the Secured Notes Debt shall be substituted for the

consent of the DIP Agent and/or the DIP Lenders.

         18.    Modification of Automatic Stay. The automatic stay imposed under section 362(a)

of the Bankruptcy Code is hereby modified as necessary to effectuate all of the terms and provisions

of this Final Order, including, without limitation, to: (a) permit the Debtors to grant the DIP Liens

and the DIP Superpriority Claim; (b) permit the Debtors to perform such acts as the DIP Agent or

the DIP Lenders each may reasonably request to assure the perfection and priority of the liens

granted herein; (c) permit the Debtors to incur all liabilities and obligations to the DIP Secured

Parties under the DIP Facility Documents, the DIP Facility and this Final Order; and (d) authorize

the Debtors to pay, and the DIP Secured Parties to retain and apply, payments made in accordance

with the terms of this Final Order.

         19.    Automatic Perfection of DIP Liens and Adequate Protection Liens. This Final Order

shall be sufficient and conclusive evidence of the creation, validity, perfection, and priority of the

DIP Liens and the Adequate Protection Liens without the necessity of filing or recording any



                                                 31
US 6474966
               Case 19-11047-KG        Doc 477      Filed 07/18/19     Page 32 of 64



financing statement, mortgage, notice, or other instrument or document that may otherwise be

required under the law or regulation of any jurisdiction or the taking of any other action (including,

for the avoidance of doubt, filing of Uniform Commercial Code financing statements, mortgages,

assignments, notices of lien and similar documents, and entering into any deposit account control

agreement, customs broker agreement or freight forwarding agreement) to validate or perfect (in

accordance with applicable non-bankruptcy law) the DIP Liens or the Adequate Protection Liens, or

to entitle the DIP Secured Parties and other secured parties to the priorities granted herein.

Notwithstanding the foregoing, the DIP Agent and the Secured Notes Trustee, as applicable, are

authorized to file, as it in their sole discretion deems necessary or advisable, such financing

statements, security agreements, mortgages, notices of liens and other similar documents to perfect

in accordance with applicable non-bankruptcy law or to otherwise evidence the DIP Liens or the

Adequate Protection Liens, as applicable, and all such financing statements, mortgages, notices and

other documents shall be deemed to have been filed or recorded as of the Petition Date; provided,

however, that no such filing or recordation shall be necessary or required in order to create or perfect

the DIP Liens or the Adequate Protection Liens. The Debtors are authorized to execute and deliver

promptly upon demand to the DIP Agent and the Secured Notes Trustee all such financing

statements, mortgages, notices and other documents as the DIP Agent may reasonably request. The

DIP Agent and/or the Secured Notes Trustee, in their sole respective discretion, may file a photocopy

of this Final Order as a financing statement with any filing or recording office or with any registry

of deeds or similar office, in addition to or in lieu of such financing statements, notices of lien or

similar instrument.

         20.    Proceeds of Subsequent Financing. If the Debtors, any trustee, any examiner with

expanded powers, or any responsible officer subsequently appointed in these chapter 11 cases or any



                                                  32
US 6474966
               Case 19-11047-KG        Doc 477      Filed 07/18/19     Page 33 of 64



Successor Cases shall obtain credit or incur debt pursuant to Bankruptcy Code sections 364(b),

364(c) or 364(d) or in violation of the DIP Facility Documents at any time prior to the indefeasible

repayment in full and in cash of all DIP Obligations and the termination of the DIP Secured Parties’

obligation to extend credit under the DIP Facility, including subsequent to the confirmation of any

plan with respect to any or all of the Debtors and the Debtors’ estates, and such facilities are secured

by any DIP Collateral, then all the cash proceeds derived from such credit or indebtedness shall

immediately be turned over to the DIP Agent to be applied in accordance with this Final Order and

the DIP Facility Documents.

         21.    Maintenance of DIP Collateral. Until the indefeasible repayment in full and in cash

of all DIP Obligations and the termination of the DIP Secured Parties’ obligation to extend credit

under the DIP Facility, the Debtors shall: (a) insure the DIP Collateral as required under the DIP

Facility Documents; and (b) maintain the cash management system in effect as of the Petition Date,

as modified by any order that may be entered by the Court which has first been agreed to by the DIP

Agent (such agreement not to be unreasonably withheld), or as otherwise required by the DIP

Facility Documents.

         22.    DIP Termination Events. Each of the following occurrences or events, unless waived

by the DIP Agent in writing and in accordance with the terms of the DIP Credit Agreement, shall

constitute a termination event under this Final Order (each, a “DIP Termination Event”, and the

date upon which such DIP Termination Event occurs, the “DIP Termination Date”), notice of which

will promptly be provided to counsel to the Debtors, the Ad Hoc Group, counsel to the Secured

Notes Trustee, the Committee, and the U.S. Trustee: (i) the occurrence of the DIP Facility becoming

due on February 15, 2020; (ii) the date of the conversion of any of these chapter 11 cases to a case

under chapter 7 of the Bankruptcy Code without the consent of the Required Lenders (as defined in



                                                  33
US 6474966
               Case 19-11047-KG       Doc 477      Filed 07/18/19     Page 34 of 64



the DIP Credit Agreement), (iii) the date of dismissal of any of these chapter 11 cases without the

consent of the Required Lenders, (iv) the appointment in any of these chapter 11 cases of a trustee,

(v) the appointment of an examiner with expanded powers, (vi) the consummation of a sale of all or

substantially all of the Debtors’ assets, whether under section 363 of the Bankruptcy Code or

otherwise without the consent of the Required Lenders, (vii) the effective date of any chapter 11

plan, or (viii) the occurrence of an “Event of Default” as defined in and under the DIP Credit

Agreement.

         23.    Rights and Remedies Upon a DIP Termination Event. Subject to the limitations set

forth herein, immediately upon the occurrence and during the continuation of a DIP Termination

Event, notwithstanding the provisions of section 362 of the Bankruptcy Code, without any

application, motion or notice to, hearing before, or order from the Court, but subject to the terms of

this Final Order and the Support Agreement, the DIP Agent may declare (any such declaration shall

be referred to herein as a “Termination Declaration”): (1) all DIP Obligations owing under the

respective DIP Facility Documents to be immediately due and payable, (2) the termination, reduction

or restriction of any further commitment to extend credit to the Debtors to the extent any such

commitment remains under the DIP Facility, (3) termination of the DIP Facility and the respective

DIP Facility Documents as to any future liability or obligation of the DIP Secured Parties, but

without affecting any of the DIP Liens or the DIP Obligations. The Termination Declaration shall

be given by electronic mail (or other electronic means) to counsel to the Debtors, counsel to the

Committee, counsel to the Secured Notes Trustee, and the U.S. Trustee. The automatic stay in the

chapter 11 cases otherwise applicable to the DIP Agent and the DIP Lenders is hereby modified so

that five (5) business days after the date a Termination Declaration is delivered (such period, the

“Remedies Notice Period”): the DIP Secured Parties shall be entitled to exercise their rights and



                                                 34
US 6474966
             Case 19-11047-KG         Doc 477      Filed 07/18/19     Page 35 of 64



remedies, in accordance with the respective DIP Facility Documents and this Final Order (subject

to the funding in full of the Carve-Out Reserve), including without limitation, exercising rights of

setoff or foreclosing on all or a portion of the DIP Collateral, occupying the Debtors’ premises, or a

sale or disposition of the DIP Collateral, and shall be permitted to satisfy the relevant DIP

Obligations, DIP Superpriority Claim, and DIP Liens. During the Remedies Notice Period, the only

basis on which the Debtors and/or the Committee shall be entitled to seek an emergency hearing

within the Remedies Notice Period with the Court shall be to contest whether a DIP Termination

Event has occurred and/or is continuing and the DIP Secured Parties shall consent to such emergency

hearing. Unless during the Remedies Notice Period, the Court determines that a DIP Termination

Event has not occurred, or the Debtors cure the DIP Termination Event (to the extent curable under

the DIP Facility Documents) that was the basis for the delivery of a Termination Declaration in

accordance with the terms and conditions of the DIP Facility Documents, automatic stay imposed

under section 105 or 362(a) of the Bankruptcy Code or otherwise, as to the DIP Secured Parties,

shall automatically be terminated at the end of the Remedies Notice Period without further notice or

order. Upon expiration of the Remedies Notice Period, the DIP Secured Parties shall be permitted

to exercise all remedies set forth herein, in the DIP Facility Documents, and as otherwise available

at law without further order of or application or motion to the Court. The Debtors shall reasonably

cooperate with the DIP Agent in its exercise of rights and remedies against the DIP Collateral.

Notwithstanding the foregoing or anything contained in any DIP Facility Document, no party

(including, without limitation, the DIP Agent, any DIP Lender, the Secured Notes Trustee, and any

Prepetition Secured Noteholder, but excluding, however, the Administrator or any Purchaser) shall

exercise any rights or remedies (or take any enforcement action with respect to) the Securitization

SPV Equity Collateral, until such time as the obligations under the Securitization Facility have been



                                                 35
US 6474966
               Case 19-11047-KG         Doc 477      Filed 07/18/19      Page 36 of 64



indefeasibly paid in full in cash. For the avoidance of doubt, the remedies set forth in this Paragraph

23 shall be cumulative and non-exclusive.

         24.    Cash Collateral Termination Events. Unless otherwise ordered by the Court or

waived or otherwise agreed to in writing by the holders of a majority in principal amount of Secured

Notes Debt, the Debtors’ authority to use Cash Collateral shall terminate without further order of

the Court upon the occurrence of the “Cash Collateral Termination Date”, which shall also

constitute a DIP Termination Event (notice of which shall automatically constitute a Termination

Declaration, and shall promptly be provided to the Debtors, counsel to the Debtors, counsel to the

DIP Agent, the U.S. Trustee, and the Committee), which Cash Collateral Termination Date shall

occur five (5) business days following written notice (including via email) from the Required

Consenting Noteholders to the Debtors and the Secured Notes Trustee of the occurrence of any of

the following events, provided that the Cash Collateral Termination Date shall occur immediately

upon the occurrence of any event set forth in subsections 24(a), 24(i), 24(j), 24(k), 24(m), or 24(n)

below, and notice of termination of the Support Agreement in accordance with the terms thereof

shall be sufficient notice of the occurrence of the event set forth in subsection 24(b) hereof

(collectively, the “Cash Collateral Termination Events”):

         (a)    the occurrence of any DIP Termination Event, unless waived in accordance
                with the DIP Facility Documents;

         (b)    the Support Agreement (as may be hereafter modified or amended in
                accordance with the terms thereof) shall have terminated as to all parties
                thereto in accordance with its terms;

         (c)    the failure of the Debtors to distribute the Net Sale Proceeds (as defined in
                the Support Agreement) of any asset sale to the Secured Notes Trustee in
                accordance with the Support Agreement, irrespective of whether such
                Support Agreement has been assumed by the Debtors or has been terminated;

         (d)    any Debtor files or publicly announces that it will file (or fails to timely object
                to) or joins in or supports any plan (or disclosure statement related thereto) in
                these chapter 11 cases that is inconsistent with the Support Agreement;

                                                    36
US 6474966
               Case 19-11047-KG        Doc 477      Filed 07/18/19     Page 37 of 64



         (e)    any Debtor seeks approval or publicly announces that it will seek approval of
                any sale in these chapter 11 cases that is inconsistent with the Support
                Agreement;

         (f)    any Debtor shall grant, create, incur or suffer to exist any post-petition liens
                or security interests other than (i) those granted pursuant to the Interim Order
                or this Final Order, (ii) carriers’ mechanics’, operator’s, warehousemen’s,
                repairmen’s or other similar liens arising in the ordinary course of business,
                (iii) pledges or deposits in connection with workers’ compensation,
                unemployment insurance and other social security legislation arising in the
                ordinary course of business, and (iv) deposits to secure the performance of
                any post-petition statutory obligations and other obligations of a like nature
                incurred in the ordinary course of business, provided that the Debtors shall
                have 10 business days from receipt of notice thereof to cure any of the
                foregoing which were involuntarily imposed or created;

         (g)    any Debtor shall create, incur, or suffer to exist any other claim that is pari
                passu with or senior to the Adequate Protection Superpriority Claims, except
                as provided in the Interim Order or this Final Order;

         (h)    the failure of the Debtors to make any payment provided for under this Final
                Order to the Prepetition Secured Noteholders within five (5) business days
                after the date such payment is due;

         (i)    this Final Order ceases, for any reason (other than with the express written
                agreement of the Required Consenting Noteholders in their sole discretion),
                to be in full force and effect in any material respect, or any Debtor so asserts
                in writing, or the Adequate Protection Liens or Adequate Protection
                Superpriority Claims created by this Final Order cease in any material respect
                to be enforceable and of the same effect and priority purported to be created
                hereby or any Debtor so asserts in writing;

         (j)    the Court shall have entered an order amending, supplementing, or otherwise
                modifying this Final Order that materially and adversely affects the adequate
                protection provided to the Notes Secured Parties or is otherwise materially
                and directly adverse to the Notes Secured Parties, without the consent of the
                holders of a majority in principal amount of Secured Notes Debt;

         (k)    any Debtor supports or takes any steps in furtherance of any Challenge (as
                defined below) or any other action commenced by any other person against
                any of the Notes Secured Parties, with respect to any of the Secured Notes
                Documents or the Court shall have ruled in favor of the plaintiff or moving
                party in any such Challenge or other action; provided that compliance with
                discovery requests by the Debtors brought by third parties in connection with
                any of the foregoing shall not constitute a Cash Collateral Termination Event
                under this Paragraph 24;



                                                  37
US 6474966
               Case 19-11047-KG        Doc 477     Filed 07/18/19     Page 38 of 64



         (l)    the Court shall have entered an order disallowing or subordinating any claim,
                lien, or interest held by any Notes Secured Party;

         (m)    the Court shall have entered an order appointing a chapter 11 trustee,
                responsible officer or any examiner with enlarged powers relating to the
                operation of the businesses in these chapter 11 cases; and

         (n)    an order shall have been entered dismissing any of these chapter 11 cases or
                converting any of these chapter 11 cases to a case under chapter 7 of the
                Bankruptcy Code.

         25.    Rights and Remedies Upon a Cash Collateral Termination Event.               Upon the

occurrence of the Cash Collateral Termination Date, (a) consensual use of Cash Collateral shall

terminate immediately; (b) Adequate Protection Superpriority Claims, if any, shall become due and

payable; and (c) following the funding in full of the Carve-Out Reserve and subsequently the

repayment in full and in cash of the DIP Obligations, the Secured Notes Trustee may, upon five (5)

business days’ written notice to counsel to the Debtors, the U.S. Trustee and the Committee, (i) set

off amounts in any account of the Debtors with respect to which the Secured Notes Trustee exercises

control pursuant to a deposit account control agreement to the extent necessary for payment of the

Adequate Protection Obligations due to the Notes Secured Parties, and/or (ii) exercise any other

rights and remedies available under the Secured Notes Documents, this Final Order or applicable

law. The remedies set forth in this Paragraph 25 shall be cumulative and non-exclusive. The

automatic stay of section 362 of the Bankruptcy Code is hereby modified and vacated to the extent

necessary to permit such actions upon the occurrence of the Cash Collateral Termination Date and

pursuant to the terms set forth herein. Notwithstanding anything to the contrary herein or the

occurrence of the Cash Collateral Termination Date, all of the rights, remedies, benefits and

protections provided to the Secured Notes Trustee and/or the Notes Secured Parties under this Final

Order shall survive the occurrence of the Cash Collateral Termination Date. The Debtors and all

parties in interest shall be entitled to seek an emergency hearing before this Court to contest whether


                                                  38
US 6474966
               Case 19-11047-KG       Doc 477      Filed 07/18/19     Page 39 of 64



the Cash Collateral Termination Date has occurred under Paragraph 24 of this Final Order and at

which hearing the Debtors shall reserve the right to seek Court approval of a new order approving

the use of Cash Collateral, provided that pending such hearing, the Debtors may only use Cash

Collateral to make necessary ordinary course operating expenditures.

         26.    Good Faith Under Section 364(e) of the Bankruptcy Code; No Modification or Stay

of this Final Order. The DIP Secured Parties have acted in good faith in connection with this Final

Order and are entitled to rely upon the protections granted herein and by section 364(e) of the

Bankruptcy Code. Based on the findings set forth in this Final Order and the record made during

the Interim Hearing, and in accordance with section 364(e) of the Bankruptcy Code, in the event any

or all of the provisions of this Final Order are hereafter modified, amended or vacated by a

subsequent order of this Court or any other court, the DIP Secured Parties are entitled to the

protections provided in section 364(e) of the Bankruptcy Code. Any such modification, amendment

or vacatur shall not affect the validity and enforceability of any advances previously made or made

hereunder, or lien, claim or priority authorized or created hereby.

         27.    DIP and Other Expenses. The Debtors are authorized and directed to pay all

reasonable and documented prepetition and postpetition fees, costs, disbursements and expenses of

the DIP Secured Parties in connection with the DIP Facility and the chapter 11 cases, as provided in

the DIP Facility Documents, whether or not the transactions contemplated hereby are consummated,

as set forth herein, in each case, including, without limitation, the DIP Professional Fees, and all

reasonable and documented prepetition and postpetition fees and expenses incurred by the Notes

Secured Parties in connection with the chapter 11 cases (the “Notes Secured Parties’ Fees”)

(without duplication of the DIP Professional fees and limited, in the case of the advisors to the

Prepetition Secured Noteholders, to Houlihan Lokey, Inc., Davis Polk, and one local counsel in each



                                                 39
US 6474966
              Case 19-11047-KG         Doc 477      Filed 07/18/19     Page 40 of 64



material jurisdiction, and limited, in the case of the advisors to the Secured Notes Trustee, to Nixon

Peabody LLP and Cross & Simon, LLC, as local counsel). Payment of the DIP Professional Fees

and the Notes Secured Parties’ Fees shall not be subject to the Budget and shall not be subject to

allowance by the Court. Professionals for the DIP Secured Parties and the Notes Secured Parties

shall not be required to comply with the U.S. Trustee fee guidelines and no attorney or advisor to

the DIP Agent, the DIP Lenders, or the Notes Secured Parties shall be required to file an application

seeking compensation for services or reimbursement of expenses with the Court. Notwithstanding

the foregoing, the professionals for the DIP Secured Parties and the Notes Secured Parties shall

deliver reasonably detailed statements (redacted if necessary for privileged, confidential, or

otherwise sensitive information, as to those statements provided to any party other than the

U.S. Trustee) for fees and expenses incurred after entry of the Interim Order to the U.S. Trustee, the

Committee, and the Debtors and their respective counsel (the “Fee Notice Parties”), provided that

any such invoice shall not be required to contain time entry detail. If no objection is raised by any

of the Fee Notice Parties with respect to such summaries within ten (10) days of the receipt thereof

(the “Professional Fee Objection Period”) then, without further order of, or application to, the Court

or notice to any other party, such fees and expenses shall be promptly paid by the Debtors. If an

objection (solely as to reasonableness) is made by any of the Fee Notice Parties within the

Professional Fee Objection Period to payment of the requested fees and expenses, then only the

disputed portion of such fees and expenses shall not be paid until the objection is resolved by the

applicable parties in good faith or by order of the Court, and the undisputed portion shall be promptly

paid by the Debtors. Any and all fees, costs, and expenses paid prior to the Petition Date by any

of the Debtors to the DIP Agent, the DIP Lenders, or the Notes Secured Parties in connection with

or with respect to the DIP Facility or the chapter 11 cases, as applicable, are hereby approved in full.



                                                  40
US 6474966
               Case 19-11047-KG       Doc 477     Filed 07/18/19     Page 41 of 64



Notwithstanding the foregoing, the Debtors are authorized and directed to pay upon the Initial

Borrowing, all reasonable and documented fees, costs, and out-of-pocket expenses of the DIP

Secured Parties incurred on or prior to such date to the extent payable in accordance with the terms

of the DIP Facility Documents.

         28.    Indemnification. The Debtors shall indemnify and hold harmless the DIP Secured

Parties in accordance with the terms and conditions of the DIP Credit Agreement.

         29.    Limitations on Use of DIP Proceeds, Secured Notes Collateral, and Carve-Out. No

DIP Collateral, DIP Loans, Secured Notes Collateral (including, for the avoidance of doubt in all

instances, Cash Collateral) or the proceeds of the foregoing or any portion of the Carve-Out may be

used directly or indirectly by any of the Debtors, the Committee, or any trustee or other estate

representative appointed in the chapter 11 cases or any Successor Cases or any other person or entity

(or to pay any professional fees, disbursements, costs or expenses incurred in connection therewith)

in connection with: (a) preventing, hindering, or delaying (i) the DIP Agent’s or the DIP Lenders’

enforcement or realization upon any of the DIP Collateral, or (ii) the Secured Notes Trustee’s

enforcement upon the Secured Notes Collateral; (b) using or selling or otherwise disposing of (i)

the DIP Collateral without the consent of the DIP Agent (other than pursuant to an Acceptable 363

Sale (as defined in the DIP Credit Agreement)), or (ii) the Secured Notes Collateral without the

consent of the Secured Notes Trustee (other than pursuant to the Debtors’ sale process as presented

to the Court); (c) using or seeking to use any insurance proceeds (i) constituting DIP Collateral

without the consent of the DIP Agent and the DIP Lenders except to the extent permitted under the

DIP Credit Agreement, or (ii) constituting Secured Notes Collateral except to the extent permitted

under the Secured Notes Indenture and consistent with the Support Agreement; (d) incurring

indebtedness without the prior consent of the DIP Agent, the DIP Lenders, and the holders of a



                                                 41
US 6474966
              Case 19-11047-KG          Doc 477      Filed 07/18/19      Page 42 of 64



majority in principal amount of Secured Notes Debt, except to the extent permitted under the DIP

Credit Agreement; (e) seeking authorization to obtain liens or security interests that are senior to, or

on a parity with, the Carve-Out, the DIP Liens, the DIP Superpriority Claim, the Secured Notes

Liens, the Adequate Protection Liens, or the Adequate Protection Superpriority Claims (except as

otherwise provided herein); (f) seeking to amend or modify any of the rights granted to (i) the DIP

Agent or the DIP Lenders, including seeking to use DIP Collateral on a contested basis, or (ii) the

Secured Notes Trustee or the Prepetition Secured Noteholders or seeking to use the Secured Notes

Collateral on a contested basis; (g) objecting to or challenging in any way (i) the DIP Liens, the DIP

Obligations, and/or the DIP Collateral, or any other claims or liens, held by or on behalf of any of

the DIP Agent or the DIP Lenders, or (ii) the Secured Notes Liens, Adequate Protection Obligations,

and/or Secured Notes Collateral or any other claims or liens, held by or on behalf of any of the

Secured Notes Trustee or the Prepetition Secured Noteholders; (h) asserting, commencing or

prosecuting any claims or causes of action whatsoever, including, without limitation, any actions

under Chapter 5 of the Bankruptcy Code or applicable state law equivalents or actions to recover or

disgorge payments, against the DIP Agent, the DIP Lenders, the Secured Notes Trustee, or the

Prepetition Secured Noteholders, with respect to any of the foregoing, any of their respective

affiliates, agents, attorneys, advisors, professionals, officers, directors and employees; (i) litigating,

objecting to, challenging, investigating (including by way of examination or discovery), contesting

in any manner, or raising any defenses to, the validity, extent, amount, perfection, priority, or

enforceability of any of (i) the DIP Obligations, DIP Liens, or any other rights or interests of the

DIP Agent, or the DIP Lenders or (ii) the Secured Notes, Secured Notes Debt, Adequate Protection

Obligations, or any other rights and interests of the Secured Notes Trustee or the Prepetition Secured

Noteholders; (j) seeking to subordinate, recharacterize, disallow or avoid (i) the DIP Liens or the



                                                   42
US 6474966
               Case 19-11047-KG        Doc 477      Filed 07/18/19      Page 43 of 64



DIP Obligations or (ii) the Secured Notes Liens or Adequate Protection Obligations; or (k) to pay

any amount on account of any claims arising prior to the Petition Date unless such payments are

approved by an order of the Court (including, without limitation, hereunder); provided that

notwithstanding anything to the contrary herein, the Committee may use the proceeds of the DIP

Facility and Cash Collateral, to investigate (but not prosecute or initiate the prosecution of, including

the preparation of any complaint, objection, or motion on account of), (y) the claims and liens of the

Notes Secured Parties, and (z) potential claims, counterclaims, causes of action, or defenses against

the Notes Secured Parties; provided further, that no more than an aggregate of $150,000 of the

proceeds of the DIP Facility and Cash Collateral may be used by the Committee in respect of the

investigations set forth in the preceding proviso (the “Investigation Budget”); provided further, that

to the extent the Committee incurs fees and expenses in an amount in excess of the Investigation

Budget, the Debtors, the Notes Secured Parties and the DIP Lenders agree that the Committee may

seek payment of such fees as an administrative expense as part of its professionals’ fee applications.

         30.    Carve-Out.

                (a)    As used in this Final Order, and notwithstanding anything to the contrary

contained in this Final Order, the Interim Order, the DIP Facility Documents, the Secured Notes

Indenture, or any other documents or instruments evidencing indebtedness of or claims against the

Debtors, the “Carve-Out” shall mean a carve-out from the DIP Liens, the DIP Superpriority Claim,

the Adequate Protection Liens, all administrative expense claims granted under this Final Order

including the DIP Superpriority Claim, the Adequate Protection Superpriority Claim, any and all

other forms of adequate protection granted hereunder, the applicable Debtors’ obligations under the

Securitization Facility, and any other obligations of the Debtors, including any postpetition

intercompany claims among the Debtors, in an amount equal to the sum of: (i) all fees required to



                                                   43
US 6474966
              Case 19-11047-KG          Doc 477      Filed 07/18/19      Page 44 of 64



be paid to the Clerk of the Court and all statutory fees payable to the U.S. Trustee under section

1930(a) of title 28 of the United States Code plus interest at the statutory rate (without regard to the

notice set forth in (iii) below); (ii) all reasonable fees and expenses in an aggregate amount not to

exceed $50,000 incurred by a trustee under section 726(b) of the Bankruptcy Code (without regard

to the notice set forth in (iii) below); (iii) to the extent allowed at any time, whether by interim order,

procedural order, final order, or otherwise, all unpaid fees, costs, and expenses (the “Allowed

Professional Fees”) of persons or firms retained by the Debtors pursuant to section 327, 328, or 363

of the Bankruptcy Code (the “Debtor Professionals”) and the Committee (the “Committee

Professionals” and, together with the Debtor Professionals, the “Professional Persons”) appointed

in the chapter 11 cases pursuant to section 1103 of the Bankruptcy Code incurred at any time on or

before the first business day following delivery by the DIP Agent (or, following the repayment in

full of the DIP Obligations, the Required Consenting Noteholders) of a Carve-Out Trigger Notice

(as defined below), whether allowed by the Court prior to or after such date (the amounts set forth

in clauses (i)-(iii) being the “Pre-Carve-Out Trigger Notice Cap”); and (iv) Allowed Professional

Fees of the Debtor Professionals (including all success, incentive, or similar fees or bonuses not

earned prior to the Carve-Out Trigger Date (as defined below)) and Committee Professionals in an

aggregate amount not to exceed $1,000,000 incurred after the first business day following delivery

by the DIP Agent of a Carve-Out Trigger Notice, to the extent allowed at any time, whether by

interim order, procedural order, final order, or otherwise (the amounts set forth in this clause

(iv) being the “Post-Carve-Out Trigger Notice Cap”).

                (b)     For purposes of the foregoing, “Carve-Out Trigger Notice” means a written

notice delivered by email (or other electronic means) by the DIP Agent (or, following the repayment

in full and in cash of the DIP Obligations, the Required Consenting Noteholders) to the Debtors,



                                                    44
US 6474966
             Case 19-11047-KG         Doc 477     Filed 07/18/19    Page 45 of 64



Vinson & Elkins LLP as lead restructuring counsel to the Debtors, counsel to the Committee, the

Secured Notes Trustee, and the U.S. Trustee, which notice may be delivered following the

occurrence and during the continuation of a Termination Event under the Final Order or the DIP

Credit Agreement, stating that the Post-Carve-Out Trigger Notice Cap has been invoked.

Notwithstanding the foregoing, so long as a Carve-Out Trigger Notice has not been delivered, the

Debtors shall be permitted to pay and/or reimburse, as applicable, Allowed Professional Fees that

are allowed by the Court and payable under sections 328, 330, and 331 of the Bankruptcy Code and

compensation procedures approved by the Court, and the payment and/or reimbursement of same

shall not reduce the Carve-Out.

               (c)    On the date of delivery by the DIP Agent of a Carve-Out Trigger Notice in

accordance with the terms of this Final Order (the “Carve-Out Trigger Date”), the Carve-Out

Trigger Notice shall constitute a demand to the Debtors as of such date to fund, in accordance with

the other terms hereof, a reserve from all cash on hand (including Cash Collateral and cash in the

Segregated Account) as of such date and any available cash thereafter held by any Debtors in an

amount equal to the sum of: (i) the Pre-Carve-Out Trigger Notice Cap (including all then-unpaid

Allowed Professional Fees incurred through the first business day following the Carve-Out Trigger

Date, whether allowed by the Court prior to or after the Carve-Out Trigger Date), and (ii) the Post-

Carve-Out Trigger Notice Cap. The Carve-Out Reserve (as defined below) shall be funded (i) first,

from cash on hand as of the Carve-Out Trigger Date other than cash in the Segregated Account; and

(ii) second, proceeds of DIP Collateral other than cash in the Segregated Account; and (iii) only to

the extent such other cash is insufficient to fund the Carve-Out Reserve in full, from cash in the

Segregated Account until the Carve-Out Reserve is fully funded in the amount set forth herein. The




                                                45
US 6474966
               Case 19-11047-KG        Doc 477      Filed 07/18/19      Page 46 of 64



Debtors shall deposit and hold all such amounts in a segregated account in trust to pay the amounts

set forth in the preceding sentence (the “Carve-Out Reserve”).

                (d)    The Debtors shall deposit the amounts in the Carve-Out Reserve in full prior

to the payment of any DIP Collateral to the DIP Secured Parties, the disbursement of any proceeds

held in the Segregated Account, or the payment of any amount to any DIP Secured Party or any

Notes Secured Party, and no DIP Secured Party or Notes Secured Party shall sweep or foreclose on

cash or Cash Collateral (including (i) cash received as a result of the disposition of any assets or

property of the estate or the DIP Collateral, and (ii) cash held in the Segregated Account) of the

Debtors’ estates until the Carve-Out Reserve has been fully funded.

                (e)    The Carve-Out Reserve shall be held for the benefit of the U.S. Trustee, the

Chapter 7 Trustee (if any), and the Professional Persons to pay the Allowed Professional Fees

benefiting from the Carve-Out Reserve, and shall be available only to satisfy such obligations until

paid in full. The failure of the Carve-Out Reserve to satisfy in full the Allowed Professional Fees

shall not affect the priority of the Carve-Out, and none of the Carve-Out, the Post-Carve-Out Trigger

Notice Cap, the Carve-Out Reserve, the Budget, nor any of the foregoing shall be construed as a cap

or limitation on the amount of the Professional Fees due and payable by the Debtors.

         31.    Effect of Stipulations on Third Parties.

                (a)    The Debtors’ stipulations, admissions, agreements and releases contained in

this Final Order shall be binding upon (i) the Debtors and their estates, in all circumstances and for

all purposes and (ii) all other parties in interest, including, without limitation, any statutory or non-

statutory committees appointed or formed in the chapter 11 cases (including the Committee) and any

other person or entity acting or seeking to act on behalf of the Debtors’ estates including any chapter

7 or chapter 11 trustee or examiner appointed or elected for any of the Debtors, in all circumstances



                                                   46
US 6474966
              Case 19-11047-KG          Doc 477      Filed 07/18/19      Page 47 of 64



and for all purposes unless (1) such committee or any other party in interest (subject in all respects

to any agreement or applicable law that may limit or affect such entity’s right or ability to do so), in

each case, with standing granted by the Court, has timely filed an adversary proceeding or contested

matter (subject to the limitations contained herein, including, inter alia, in this Paragraph 31 and

Paragraph 29) (x) objecting to or challenging the amount, validity, perfection, enforceability,

priority, or extent of the Secured Notes Debt or the Secured Notes Liens or (y otherwise asserting or

prosecuting any action for preferences, fraudulent transfers or conveyances, other avoidance power

claims or any other claims, counterclaims or causes of action, objections, contests, or defenses

(collectively, a “Challenge”) against the Notes Secured Parties or their respective subsidiaries,

affiliates, officers, directors, managers, principals, employees, agents, financial advisors, attorneys,

accountants, investment bankers, consultants, representatives, and other professionals and their

respective successors and assigns thereof, in each case in their respective capacity as such (each, a

“Representative” and, collectively, the “Representatives”) in connection with matters related to any

claims of the Debtors against the Notes Secured Parties, the Secured Notes Documents, the Secured

Notes Debt, the Secured Notes Collateral, or otherwise, provided that all pleadings filed in

connection with a Challenge shall set forth the basis for such challenge or claim, (2) such Challenge

has been filed prior to the latest of (a) (Y) with respect to parties in interest with standing (other than

the Committee), Monday, July 29, 2019 and (Z) with respect to the Committee, the date that is the

earlier of (i) the effective date of a chapter 11 plan that is consistent with the Support Agreement or

(ii) fourteen (14) days following termination of the Support Agreement in accordance with its terms,

(b) any such later date as has been agreed to in writing by the holders of a majority in principal

amount of Secured Notes Debt, and (c) any such later date as has been ordered by the Court for cause

upon a motion filed and served within any applicable time period set forth in this Paragraph 31 (the



                                                    47
US 6474966
             Case 19-11047-KG          Doc 477     Filed 07/18/19     Page 48 of 64



time period established by the foregoing clauses (1) through (2), the “ Initial Challenge Period”),

and (3) there is a final non-appealable order sustaining such Challenge in favor of the plaintiff in

such timely filed adversary proceeding or contested matter; provided that nothing in this Paragraph

31 shall limit (or be deemed to limit) any of the Debtors’ or any other party in interest’s rights to

seek recharacterization of adequate protection as being applied to principal, as applicable. If during

the Initial Challenge Period, the Committee or other third party files a motion for standing with a

draft complaint identifying and describing all Challenges such party seeks leave to assert, the Initial

Challenge Period will be tolled for the Committee or other third party solely with respect to the

matter(s) asserted in the draft complaint until three (3) business days from the entry of an order

granting the motion for standing to prosecute such Challenges described in the draft complaint and

permitted by the Court (the “Extended Challenge Period”, together with the Initial Challenge

Period, the “Challenge Period”). If standing is denied by the Court, the Challenge Period shall be

deemed to have expired. Any Challenge that is not timely commenced prior to the expiration of the

Challenge Period shall be deemed forever, waived, released, and barred. For the avoidance of doubt,

any trustee appointed or elected in these chapter 11 cases shall, until the expiration of the period

provided herein for asserting a Challenge, and thereafter for the duration of any adversary proceeding

or contested matter commenced pursuant to this Paragraph 31 (whether commenced by such trustee

or commenced by any other party in interest on behalf of the Debtors’ estates), be deemed to be a

party other than the Debtors and shall not, for purposes of such adversary proceeding or contested

matter, be bound by the acknowledgments, admissions, confirmations and stipulations of the Debtors

in this Final Order. For the avoidance of any doubt, the Committee shall not be permitted to bring

a Challenge with respect to the Parent-Issuer Liens except solely with respect to the Reserved

Challenge Assets.



                                                  48
US 6474966
               Case 19-11047-KG        Doc 477      Filed 07/18/19     Page 49 of 64



                (b)    Notwithstanding anything herein to the contrary, following entry of an order

authorizing the Debtors to assume the Support Agreement and approving the settlement contained

in Section 9 thereof pursuant to Bankruptcy Rule 9019, no Challenge may be brought by any party,

including, without limitation the Committee, that would contravene or if successful have the effect

of undoing such settlement in whole or in part.

         32.    If no such Challenge is filed during the Challenge Period or the Court does not rule

in favor of the plaintiff in any such proceeding, then (i) the Debtors’ stipulations, admissions,

agreements, and releases contained in this Final Order shall be binding on all parties in interest,

including, without limitation, the Committee, (ii) the obligations of the Secured Notes Loan Parties

under the Secured Notes Documents, including the Secured Notes Debt, shall constitute allowed

claims not subject to defense, claim, counterclaim, recharacterization, subordination, offset, or

avoidance, for all purposes in the chapter 11 cases, and any subsequent chapter 7 case(s), (iii) the

Secured Notes Liens shall be deemed to have been, as of the Petition Date, legal, valid, binding,

perfected, security interests and liens, not subject to recharacterization, subordination, avoidance, or

other defense, (iv) the Secured Notes Debt and the Secured Notes Liens shall not be subject to any

other or further claim or challenge by the Committee, any non-statutory committees appointed or

formed in the chapter 11 cases or any other party in interest acting or seeking to act on behalf of the

Debtors’ estates including any successor thereto (including, without limitation, any chapter 7 or 11

trustee appointed or elected for any of the Debtors) and (v) any defenses, claims, causes of action,

counterclaims, and offsets by the Committee, any non-statutory committees appointed or formed in

the chapter 11 cases, or any other party acting or seeking to act on behalf of the Debtors’ estates,

whether arising under the Bankruptcy Code or otherwise, against any of the Notes Secured Parties

and their Representatives arising out of or relating to the any claims of the Debtors against the Notes



                                                  49
US 6474966
               Case 19-11047-KG       Doc 477      Filed 07/18/19     Page 50 of 64



Secured Parties, the Secured Notes Documents or otherwise shall be deemed forever waived,

released, and barred. If any such Challenge is filed during the Challenge Period, the stipulations,

admissions, agreements, and releases contained in this Final Order shall nonetheless remain binding

and preclusive (as provided in this Paragraph 32 on the Committee and on any other person or entity,

except to the extent that such stipulations, admissions, agreements, and releases were expressly and

successfully challenged in such Challenge as set forth in a final, non-appealable order of a court of

competent jurisdiction. Nothing in this Final Order vests or confers on any Person (as defined in the

Bankruptcy Code), including the Committee or any non-statutory committees appointed or formed

in the chapter 11 cases, standing or authority to pursue any claim or cause of action belonging to the

Debtors or their estates, including, without limitation, Challenges with respect to the Secured Notes

Documents, the Secured Notes Debt or the Secured Notes Liens, or claims, counterclaims or causes

of action of the Debtors against any Notes Secured Parties.

         33.    Payment of Professional Fees. Nothing contained herein shall be construed as a

consent to the allowance of any professional fees or expenses of any Professional Persons or shall

affect the rights of the DIP Secured Parties or the Notes Secured Parties to object to the allowance

and payment of such fees and expenses. Neither the DIP Secured Parties nor the Notes Secured

Parties shall be responsible for the payment or reimbursement of any fees or disbursements of any

Professional Persons incurred in connection with the chapter 11 cases or any Successor Cases under

any chapter of the Bankruptcy Code. Nothing in this Final Order or otherwise shall be construed to

obligate the DIP Secured Parties or the Notes Secured Parties in any way to pay compensation to or

to reimburse expenses of any Professional Persons or to guarantee that the Debtors have sufficient

funds to pay compensation or to so reimburse.

         34.    Financial Information and Reporting Requests.



                                                 50
US 6474966
               Case 19-11047-KG        Doc 477     Filed 07/18/19      Page 51 of 64



                (a)    In addition to the provisions of the DIP Facility Documents, and the Secured

Notes Documents, the Debtors shall allow the DIP Agent, the Ad Hoc Group, the Committee, and

the Secured Notes Trustee, respectively, to visit and inspect any of the properties of Debtors and

their subsidiaries to, at the Debtors’ expense, (i) conduct field examinations of any or all of the DIP

Collateral, (ii) conduct evaluations, environmental assessments, environmental audits and ongoing

maintenance and monitoring of the assets and properties of the Borrowers and the Subsidiaries, and

(iii) inspect, copy and take extracts from its and their respective financial and accounting records;

provided, however, that, so long as no DIP Termination Event or Cash Collateral Termination Date

has occurred and is continuing, not more than two each of any such examinations, evaluations,

assessments and audits may be conducted at the Debtors’ expense in each fiscal year. The Debtors

shall furnish to the DIP Agent, the Ad Hoc Group, the Secured Notes Trustee and the Committee,

respectively, such financial and other information as the DIP Agent, the Ad Hoc Group, and the

Secured Notes Trustee and the Committee, respectively, shall reasonably request.

                (b)    The Debtors, as and when required under the DIP Facility Documents, shall

furnish to the DIP Agent, the Ad Hoc Group, the Committee, and the Secured Notes Trustee,

respectively, each of the financial reports provided for under the DIP Facility Documents; provided

that such reporting to the Ad Hoc Group, the Secured Notes Trustee, and the Committee shall

continue after repayment in full and in cash of the DIP Obligations.

         35.    Disposition of DIP Collateral; Rights of Notes Secured Parties. Unless otherwise

authorized by the Court, the Debtors shall not sell, transfer, lease, encumber, or otherwise dispose

of any portion of the DIP Collateral other than in the ordinary course of business without the prior

written consent of the DIP Agent and the holders of a majority in principal amount of Secured Notes

Debt (and no such consent shall be implied, from any other action, inaction or acquiescence by the



                                                  51
US 6474966
               Case 19-11047-KG        Doc 477      Filed 07/18/19     Page 52 of 64



DIP Agent, DIP Lenders, or the holders of a majority in principal amount of Secured Notes Debt),

except as otherwise provided for in the DIP Facility Documents or this Final Order. Nothing

provided herein shall limit the rights of the DIP Agent, the DIP Lenders, the Secured Notes Trustee,

or the Prepetition Secured Noteholders to object to any proposed disposition of DIP Collateral,

including, without limitation, pursuant to a sale under section 363 of the Bankruptcy Code, subject,

however, in the case of the Consenting 2021 Notes Holders (as defined in the Support Agreement),

to the terms of the Support Agreement.

         36.    Release. Subject to Paragraph 31 hereof, and as further set forth in the Support

Agreement, the Debtors, on behalf of themselves and their estates (including any successor trustee

or other estate representative in these chapter 11 cases or any case under chapter 7 of the Bankruptcy

Code upon the conversion of any of the chapter 11 cases) and any party acting by, through, or under

any of the Debtors or any of their estates, hereby stipulate and agree that they forever and irrevocably

(a) release, discharge, waive, and acquit the Notes Secured Parties, and each of their respective

participants and each of their respective affiliates, and each of their respective former, current, or

future officers, employees, directors, agents, representatives, owners, members, partners, financial

advisors, legal advisors, shareholders, managers, consultants, accountants, attorneys, affiliates,

successors, assigns and predecessors in interest (collectively, “Released Parties”), from any and all

claims, demands, liabilities, responsibilities, disputes, remedies, causes of action, indebtedness, and

obligations, rights, assertions, allegations, actions, suits, controversies, proceedings, losses,

damages, injuries, attorneys’ fees, costs, expenses, or judgments of every type, whether known,

unknown, asserted, unasserted, suspected, unsuspected, accrued, unaccrued, fixed, contingent,

pending, or threatened, including, without limitation, all legal and equitable theories of recovery,

arising under common law, statute or regulation or by contract, of every nature and description,



                                                  52
US 6474966
               Case 19-11047-KG         Doc 477      Filed 07/18/19      Page 53 of 64



arising out of, in connection with, or relating to the Secured Notes Documents, or the transactions

and relationships contemplated hereunder or thereunder, including, without limitation, (i) any so-

called “lender liability” or equitable subordination claims or defenses, (ii) any and all claims and

causes of action arising under the Bankruptcy Code (including, without limitation, claims and causes

of action arising under chapter 5 of the Bankruptcy Code), and (iii) any and all claims and causes of

action regarding the validity, priority, perfection, or avoidability of the liens or secured claims of the

Notes Secured Parties; and (b) waive any and all defenses (including, without limitation, offsets and

counterclaims of any nature or kind) as to the validity, perfection, priority, enforceability, and

nonavoidability of the Secured Notes Debt, the Secured Notes Liens, the Adequate Protection

Superpriority Claims, the Adequate Protection Liens, and any adequate protection payment

obligations pursuant to this Final Order. For the avoidance of doubt, the foregoing release shall not

constitute a release of any rights or obligations arising under the Secured Notes Documents or any

rights or obligations of the Released Parties under the Support Agreement, the DIP Facility

Documents, the Interim Order, or this Final Order. Notwithstanding the releases and covenants

contained above in this Paragraph 36, such releases and covenants in favor of the Released Parties

shall be deemed acknowledged and reaffirmed by the Debtors each time there is a use of Cash

Collateral under this Final Order.

         37.    No Third Party Rights. Except as explicitly provided for herein, this Final Order does

not create any rights for the benefit of any third party, creditor, equity holder, or any direct, indirect,

or incidental beneficiary.

         38.    Section 506(c) Claims. Save and except for the Carve-Out, no costs or expenses of

administration which have been or may be incurred in the chapter 11 cases at any time shall be

charged against the DIP Secured Parties or the Notes Secured Parties, or the DIP Collateral or the



                                                    53
US 6474966
               Case 19-11047-KG        Doc 477     Filed 07/18/19     Page 54 of 64



Secured Notes Collateral pursuant to sections 105 or 506(c) of the Bankruptcy Code, or otherwise,

without the prior written consent of each of the DIP Secured Parties and the holders of a majority in

principal amount of Secured Notes Debt, and no such consent shall be implied from any other action,

inaction, or acquiescence by any such agent, trustee, or lenders.

         39.    No Marshaling/Applications of Proceeds. Neither the DIP Secured Parties nor the

Notes Secured Parties shall be subject to the equitable doctrine of “marshaling” or any other similar

doctrine with respect to any of the DIP Collateral or the Secured Notes Collateral.

         40.    Rights Preserved. Notwithstanding anything herein to the contrary, the entry of this

Final Order is without prejudice to, and does not constitute a waiver of, expressly or implicitly (but

subject in all respects to the Support Agreement with respect to the Consenting 2021 Notes Holders):

(a) the DIP Secured Parties’ or the Notes Secured Parties’ rights to seek any other or supplemental

relief in respect of the Debtors; (b) any of the rights of the DIP Secured Parties or the Notes Secured

Parties under the Bankruptcy Code or under non-bankruptcy law, including, without limitation, the

right to (i) request modification of the automatic stay of section 362 of the Bankruptcy Code, (ii)

request dismissal of the chapter 11 cases or any Successor Case, conversion of the chapter 11 cases

to cases under chapter 7, or appointment of a chapter 11 trustee or examiner with expanded powers,

or (iii) propose, subject to the provisions of section 1121 of the Bankruptcy Code, a chapter 11 plan

or plans. Other than as expressly set forth in this Final Order, and, with respect to the Consenting

2021 Notes Holders, as provided in the Support Agreement, any other rights, claims or privileges

(whether legal, equitable or otherwise) of the DIP Secured Parties and the Notes Secured Parties are

preserved.

         41.    No Waiver by Failure to Seek Relief. The failure of the DIP Secured Parties or the

Notes Secured Parties to seek relief or otherwise exercise their rights and remedies under this Final



                                                  54
US 6474966
                 Case 19-11047-KG       Doc 477     Filed 07/18/19    Page 55 of 64



Order, the DIP Facility Documents, the Secured Notes Documents, or applicable law, as the case

may be, shall not constitute a waiver of any of the rights hereunder, thereunder, or otherwise of such

parties.

           42.    Binding Effect of Final Order.         Immediately upon entry by this Court

(notwithstanding any applicable law or rule to the contrary), the terms and provisions of this Final

Order shall become valid and binding upon and inure to the benefit of the Debtors, the DIP Secured

Parties, the Notes Secured Parties, all other creditors of the Debtors, the Committee or any other

court appointed committee appointed in the chapter 11 cases, and all other parties in interest and

their respective successors and assigns, including any trustee or other fiduciary hereafter appointed

in the chapter 11 cases, any Successor Case, or upon dismissal of the chapter 11 cases or any

Successor Case.

           43.    No Modification of Final Order. Except as otherwise ordered by the Court, until and

unless the DIP Obligations have been indefeasibly paid in full in cash in accordance with the terms

thereof (such payment being without prejudice to any terms or provisions contained in the DIP

Facility which survive such discharge by their terms), and all commitments to extend credit under

the DIP Facility have been terminated, the Debtors irrevocably waive the right to seek and shall not

seek or consent to, directly or indirectly: (a) without the prior written consent of the DIP Secured

Parties (and to the extent that it directly, materially, and adversely affects the adequate protection

provided herein to the Notes Secured Parties or is otherwise directly and materially adverse to the

Notes Secured Parties, the prior written consent of the holders of a majority in principal amount of

Secured Notes Debt): (i) any modification, stay, vacatur or amendment to this Final Order; or (ii)

save and except for the Carve-Out, a priority claim for any administrative expense or unsecured

claim against the Debtors (now existing or hereafter arising of any kind or nature whatsoever,



                                                  55
US 6474966
               Case 19-11047-KG       Doc 477      Filed 07/18/19     Page 56 of 64



including, without limitation any administrative expense of the kind specified in sections 503(b),

507(a) or 507(b) of the Bankruptcy Code) in the chapter 11 cases or any Successor Case, equal or

superior to the DIP Superpriority Claim or the Adequate Protection Superpriority Claims; or (b)

without the prior written consent of the DIP Agent or the Secured Notes Trustee, save and except

for the Carve-Out, any lien on any of the DIP Collateral with priority equal or superior to the DIP

Liens or the Adequate Protection Liens. Unless otherwise ordered by the Court, the Debtors

irrevocably waive any right to seek any material amendment, modification, or extension of this Final

Order without the prior written consent, as provided in the foregoing, of the DIP Agent (and to the

extent that it directly, materially, and adversely affects the adequate protection provided herein to

the Notes Secured Parties or is otherwise directly and materially adverse to the Notes Secured

Parties, the prior written consent of the holders of a majority in principal amount of Secured Notes

Debt) and no such consent shall be implied by any other action, inaction or acquiescence of the DIP

Agent, the Secured Notes Trustee, or any other party.

         44.    Access to Secured Notes Collateral and DIP Collateral. Notwithstanding anything

contained herein to the contrary and without limiting any other rights or remedies of the DIP Agent,

exercisable on behalf of the DIP Lenders contained in this Final Order, the DIP Facility Documents,

or otherwise available at law or in equity, subject to the Remedies Notice Period, upon written notice

to the landlord of any leased premises that a DIP Termination Event or the DIP Termination Date

has occurred and is continuing, the DIP Agent may, subject to the applicable notice provisions, if

any, in this Final Order and any separate applicable agreement by and between such landlord and

the DIP Agent, enter upon any leased premises of the Debtors or any other party for the purpose of

exercising any remedy with respect to DIP Collateral located thereon and shall be entitled to all of

the Debtors’ rights and privileges as lessee under such lease without interference from the landlords



                                                 56
US 6474966
               Case 19-11047-KG       Doc 477      Filed 07/18/19    Page 57 of 64



thereunder, provided that the DIP Agent shall be obligated only to pay rent of the Debtors that first

accrues after the written notice referenced above and that is payable during the period of such

occupancy by the DIP Agent calculated on a daily per diem basis. Nothing herein shall require the

DIP Agent to assume any lease as a condition to the rights afforded in this Paragraph 44. For the

avoidance of doubt, subject to (and without waiver of) the rights of the DIP Secured Parties under

applicable nonbankruptcy law, the DIP Secured Parties can only enter upon a leased premises after

a DIP Termination Event or the DIP Termination Date, and in any case subject to the Remedies

Notice Period, in accordance with (i) a separate agreement with the landlord at the applicable leased

premises, or (ii) upon entry of an order of this Court obtained by motion of any of the DIP Secured

Parties on such notice to the landlord as shall be required by this Court. Upon repayment in full and

in cash of all DIP Obligations, the Secured Notes Trustee shall replace the DIP Agent with respect

to the rights described above in this Paragraph 44.

         45.    Limits on Lender Liability. Nothing in this Final Order or in any of the DIP Facility

Documents, the Secured Notes Documents, or any other documents related thereto shall in any way

be construed or interpreted to impose or allow the imposition upon the DIP Agent, the DIP Lenders,

the Secured Notes Trustee, or the Prepetition Secured Noteholders of any liability for any claims

arising from any activities by the Debtors in the operation of their businesses or in connection with

the administration of these chapter 11 cases. The DIP Agent, the DIP Lenders, and the Notes

Secured Parties shall not be deemed in control of the operations of the Debtors or to be acting as a

“responsible person” or “owner or operator” with respect to the operation or management of the

Debtors (as such terms, or any similar terms, are used in the United States Comprehensive

Environmental Response, Compensation and Liability Act, 29 U.S.C. §§ 9601 et seq., as amended,

or any similar federal or state statute). Nothing in this Final Order or the DIP Facility Documents



                                                 57
US 6474966
               Case 19-11047-KG        Doc 477      Filed 07/18/19     Page 58 of 64



or in the Secured Notes Documents shall in any way be construed or interpreted to impose or allow

the imposition upon the DIP Agent, the DIP Lenders, the Secured Notes Trustee, or the Prepetition

Secured Noteholders of any liability for any claims arising from the prepetition or postpetition

activities of any of the Debtors.

         46.    Insurance Proceeds and Policies. Upon entry of this Final Order and to the fullest

extent provided by applicable law, the DIP Agent (on behalf of the DIP Lenders) shall be, and shall

be deemed to be, without any further action or notice, named as additional insured on each liability

insurance policy and loss payee on each property coverage insurance policy maintained by the

Debtors that in any way relates to the DIP Collateral.

         47.    Joint and Several Liability. Nothing in this Final Order shall be construed to

constitute a substantive consolidation of any of the Debtors’ estates or a substantive consolidation

with any non-Debtor guarantor, it being understood, however, that the DIP Loan Parties shall be

jointly and severally liable for the obligations hereunder and all DIP Obligations in accordance with

the terms hereof and of the DIP Facility and the DIP Facility Documents.

         48.    Non-Debtor Subsidiaries. Any direct or indirect subsidiary of the Debtors that

hereafter becomes a debtor in a case under chapter 11 of the Bankruptcy Code in the Court and is or

is required to be a Borrower (as defined in the DIP Credit Agreement) under the DIP Credit

Agreement automatically and immediately, upon the filing of a petition for relief for such subsidiary,

shall be deemed to be one of the “Debtors” hereunder in all respects, and all the terms and provisions

of this Final Order and the Final Order, including, those provisions granting security interests in, and

liens on, the DIP Collateral, DIP Superpriority Claim, the Secured Notes Collateral, and the

Adequate Protection Superpriority Claim in each of the chapter 11 cases, shall, to the extent not

already, immediately be applicable in all respects to such subsidiary and its chapter 11 estate, subject



                                                  58
US 6474966
               Case 19-11047-KG        Doc 477      Filed 07/18/19     Page 59 of 64



to the terms and conditions of this Final Order. Within two (2) Business Days of the filing of a

petition for relief for any such Subsidiary, the Debtors shall file a notice with the Court indicating

that the subsidiary is a Borrower under the DIP Credit Agreement.

         49.    Waiver of Requirement to File Proofs of Claim. Neither the DIP Secured Parties nor

the Notes Secured Parties will be required to file proofs of claim in any of the chapter 11 cases or

Successor Cases for any claim allowed herein. Notwithstanding any order entered by the Court in

relation to the establishment of a bar date in any of the chapter 11 cases or Successor Cases to the

contrary, the DIP Agent on behalf of itself and the DIP Lenders, and the Secured Notes Trustee, on

behalf of itself and the Prepetition Secured Noteholders, is hereby authorized and entitled, in its sole

discretion, but not required, to file (and amend and/or supplement, as it sees fit) a proof of claim

and/or aggregate proofs of claim in each of the chapter 11 cases or Successor Cases for any claim

allowed herein. Any proof of claim filed by the DIP Agent or the Secured Notes Trustee shall be

deemed to be in addition to and not in lieu of any other proof of claim that may be filed by any of

the DIP Lenders or the Prepetition Secured Noteholders, respectively. Any order entered by the

Court in relation to the establishment of a bar date in any of the chapter 11 cases or Successor Cases

shall not apply to any claim of the DIP Agent, the DIP Lenders, the Secured Notes Trustee, or the

Prepetition Secured Noteholders.

         50.    Credit Bidding. Subject to Section 4 of the Support Agreement, and the Carve-Out,

and the Committee’s right to seek entry of an order for cause pursuant to section 363(k) of the

Bankruptcy Code, the DIP Secured Parties and the Notes Secured Parties shall have the right to

credit bid for the assets and property of the Debtors up to the full amount of the DIP Obligations

(including for the avoidance of doubt the DIP Roll-Up Loans (excluding, prior to the incurrence of

the Third Borrowing, any Contingent Roll-Up Loans)) and the outstanding Secured Notes Debt,



                                                  59
US 6474966
                Case 19-11047-KG         Doc 477      Filed 07/18/19      Page 60 of 64



respectively, as provided for in section 363(k) of the Bankruptcy Code, without the need for further

Court order authorizing the same and whether any such sale is effectuated through section 363(k) or

1129(b) of the Bankruptcy Code, by a chapter 7 trustee under section 725 of the Bankruptcy Code,

or otherwise.

         51.     Authorization for Phillips 66 Deposit. Notwithstanding anything in this Final Order

to the contrary, including, without limitation, anything in Paragraph 24 hereof, the Debtors are

authorized to provide a postpetition reserve deposit to Phillips 66, consistent with the practices

between the Debtors and Phillips 66 prior to the Petition Date.

         52.     Surety Collateral. Notwithstanding any provision herein to the contrary, nothing in

this Final Order or in any amendment thereto shall affect the rights of the sureties in any cash, letter

of credit, letter of credit rights, or other collateral delivered to, in possession of, or controlled by any

surety as of the Petition Date or the proceeds thereof (collectively, “Surety Collateral”), and nothing

herein shall be deemed to alter, limit, modify or impair any rights of any surety in any Surety

Collateral, and the definition of “DIP Collateral” shall not include any Surety Collateral. To the

extent any Surety Collateral is deemed to be subject to the Motion, such Surety Collateral shall be

deemed to be included in the DIP Permitted Prior Liens.

         53.     Zurich Credit Support. For the avoidance of doubt (i) the DIP Secured Parties shall

not have a security interest or lien on (x) that certain trust account with Wilmington Trust, National

Association for the benefit of Zurich American Insurance Company (together with its affiliates and

successors, “Zurich”) and (y) that certain letter of credit number 18128983-00-000 in the amount of

$125,000.00 issued by PNC Bank, National Association (together, and with any proceeds thereof,

the “Zurich Credit Support”), (ii) the Debtors may not grant liens and/or security interests in the




                                                    60
US 6474966
               Case 19-11047-KG       Doc 477      Filed 07/18/19     Page 61 of 64



Zurich Credit Support to any party other than Zurich, and (iii) this Final Order does not grant the

Debtors any right to use the Zurich Credit Support.

         54.    Environmental and Related Matters.

                (a)    Notwithstanding anything to the contrary in the Interim Order, this Final

Order or the DIP Facility Documents, nothing in the Interim Order, this Final Order, or the DIP

Facility Documents shall limit, expand, or otherwise modify any of the Debtors’ obligations under

28 U.S.C. § 959(b).

                (b)    Notwithstanding anything to the contrary in the Interim Order, this Final

Order or the DIP Facility Documents, nothing in the Interim Order, this Final Order or the DIP

Facility Documents shall, as to the United States of America or any state, or any of the foregoing’s

respective agencies, departments or agents, impair, adversely affect or expand any valid right, claim,

or defense of setoff or recoupment that any such entity may have.

                (c)    Paragraphs H(vi) and 45 of the Interim Order, and Paragraphs K(vi) and 45

of this Final Order, shall apply to environmental liabilities to governmental units only so long as

(i) the actions of the DIP Agent, the DIP Lenders, the Secured Notes Trustee, or the Prepetition

Secured Noteholders have not constituted and do not constitute, within the meaning of

42 U.S.C. § 601(20)(F), actual participation in the management or operational affairs of a vessel or

facility owned or operated by the Debtors, and (ii) the DIP Agent, the DIP Lenders, the Secured

Notes Trustee or the Prepetition Secured Noteholders are not otherwise liable under applicable law

as a “controlling person,” “responsible person,” or “owner” or “operator” with respect to a facility

owned or operated by the Debtors.

                (d)    Notwithstanding anything to the contrary in the Interim Order, this Final

Order, or the DIP Documents, nothing in the Interim Order, this Final Order, or the DIP Facility



                                                 61
US 6474966
               Case 19-11047-KG       Doc 477      Filed 07/18/19     Page 62 of 64



Documents shall: (i) impair, adversely affect or expand any right under applicable law of any

governmental unit with respect to any financial assurance, letter of credit, trust, surety bond, or

insurance proceeds; (ii) waive, impair, adversely affect or expand the United States’ rights (if any),

states’ rights (if any), or the rights of an Indian tribe (if any), under applicable law, to refuse to

provide its consent to the proposed assumption and/or assignment of any lease or executory contract

to which it is a party; or (iii) limit any governmental unit in the exercise of its police powers in

accordance with 11 U.S.C. § 362(b)(4).

         55.    Final Order Controls. In the event of any inconsistency between the terms and

conditions of the Interim Order, the DIP Facility Documents and/or this Final Order, the provisions

of this Final Order shall govern and control.

         56.    Discharge. Subject to the terms of the Support Agreement, unless paid in full and in

cash, the DIP Obligations shall not be discharged by the entry of an order confirming any plan of

reorganization or approving a sale of substantially all of the Debtors’ assets pursuant to section 363

of the Bankruptcy Code in any of the chapter 11 cases, notwithstanding the provisions of section

1141(d) of the Bankruptcy Code, unless (i) such obligations have been indefeasibly paid in full in

cash, on or before the effective date of such confirmed plan of reorganization or the closing of any

sale of substantially all of the Debtors’ assets pursuant to section 363 of the Bankruptcy Code, or

(ii) each of the DIP Secured Parties has otherwise agreed in writing. Subject to the terms of the

Support Agreement, none of the Debtors shall propose or support any plan of reorganization or sale

of all or substantially all of the Debtors’ assets, or order confirming such plan or approving such

sale, that is not conditioned upon the indefeasible payment of the obligations on account of the DIP

Term Loans or, without the written consent of Required Lenders, any other DIP Obligation, in full

in cash within a commercially reasonable period of time (and in no event later than the effective date



                                                 62
US 6474966
               Case 19-11047-KG       Doc 477      Filed 07/18/19     Page 63 of 64



of such plan of reorganization or sale) or is otherwise reasonably acceptable to the DIP Lenders (a

“Prohibited Plan or Sale”), without the written consent of the Supermajority Lenders (as defined in

the DIP Credit Agreement). For the avoidance of doubt, the Debtors’ proposal or support of a

Prohibited Plan or Sale, or the entry of an order with respect thereto, shall constitute a DIP

Termination Event hereunder and under the DIP Facility Documents.

         57.    Big Horn County. Notwithstanding any other provisions included in the Interim

Order or this Final Order, or any agreement of any Debtor expressly approved hereby, any statutory

liens of Big Horn County with respect to unpaid ad valorem taxes or gross proceeds (such liens,

collectively, the “Tax Liens”) shall not be primed nor made subordinate to any liens granted to any

party hereby to the extent such Tax Liens are Permitted Prior Liens; provided that all parties in

interests’ rights to object to and contest the priority, validity, amount and extent of the claims and

liens asserted by any of Big Horn County are fully preserved.

         58.    Survival. The provisions of this Final Order and any actions taken pursuant hereto

shall survive entry of any order which may be entered: (a) confirming any plan of reorganization or

liquidation in the chapter 11 cases; (b) converting the chapter 11 cases to cases under chapter 7 of

the Bankruptcy Code; (c) dismissing the chapter 11 cases or any Successor Case; or (d) pursuant to

which this Court abstains from hearing the chapter 11 cases or any Successor Case, provided

however that the various superpriority claims or other administrative expenses shall survive only to

the extent permitted by applicable law. The terms and provisions of this Final Order, including the

claims, liens, security interests and other protections granted to the DIP Secured Parties pursuant to

this Final Order or the DIP Facility Documents, notwithstanding the entry of any such order, shall

continue in the chapter 11 cases, in any Successor Case, or following dismissal of the chapter 11




                                                 63
US 6474966
               Case 19-11047-KG         Doc 477      Filed 07/18/19     Page 64 of 64



cases or any Successor Case, and shall maintain their priority as provided by this Final Order until

all DIP Obligations have been paid in full.

         59.     The Debtors are authorized to take all actions necessary to effectuate the relief

granted pursuant to this Final Order in accordance with the Motion.

         60.     Bankruptcy Rule 6003(b) has been satisfied.

         61.     The requirements of Bankruptcy Rule 6004(a) are waived.

         62.     Notwithstanding Bankruptcy Rule 6004(h), the terms and conditions of this Final

Order shall be immediately effective and enforceable upon entry of this Final Order.

         63.     The Court retains jurisdiction to hear and determine all matters arising from or related

to the implementation, interpretation, or enforcement of this Final Order.




        Dated: July 18th, 2019                    KEVIN GROSS
        Wilmington, Delaware                      UNITED
                                                   64    STATES BANKRUPTCY JUDGE
US 6474966
